Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ESTEE LAUDER COMPANIES

 

RETIREMENT GROWTH ACCOUNT PLAN

 

 

 

As Amended and Restated

Effective as of January 1, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

THE ESTEE LAUDER COMPANIES RETIREMENT GROWTH ACCOUNT PLAN

 

 

TABLE OF CONTENTS

 

SECTION 1 NAME AND CONSTRUCTION

1

SECTION 2 DEFINITIONS

2

SECTION 3 PARTICIPATION

11

SECTION 4 RETIREMENT DATES

13

SECTION 5 PARTICIPANTS’ RETIREMENT ACCOUNTS

14

SECTION 6 CONTRIBUTIONS

21

SECTION 7 DEATH BENEFIT

22

SECTION 8 TERMINATION OF EMPLOYMENT

24

SECTION 9 OPTIONAL FORMS OF BENEFIT

27

SECTION 10 PAYMENT OF RETIREMENT INCOME

32

SECTION 11 ADMINISTRATION OF THE PLAN

34

SECTION 12 INVESTMENT OF PLAN ASSETS; DUTIES OF FIDUCIARY COMMITTEE

37

SECTION 13 OBLIGATIONS OF THE EMPLOYER

39

SECTION 14 MISCELLANEOUS PROVISIONS

40

SECTION 15 ADOPTION OF PLAN BY MEMBERS OF THE GROUP

42

SECTION 16 AMENDMENT AND TERMINATION

44

SECTION 17 LIMITATION ACCORDING TO TREASURY DEPARTMENT REQUIREMENTS

46

SECTION 18 TOP-HEAVY PLAN PROVISIONS

47

SECTION 19 FUNDING-BASED LIMITS ON BENEFITS AND BENEFIT ACCRUALS

50

SECTION 20 EXECUTION

53

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

APPENDIX A

 

A-1

 

 

 

APPENDIX B

 

B-1

 

 

 

APPENDIX C

ADDITIONAL EARLY RETIREMENT BENEFITS

C-1

 

 

 

APPENDIX D

ADDITIONAL EARLY RETIREMENT BENEFITS

D-1

 

 

 

APPENDIX E

SPECIAL PROVISIONS GOVERNING EMPLOYEES OF WHITMAN PACKAGING CORPORATION WHO DID
NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

E-1

 

 

 

APPENDIX F

SPECIAL PROVISIONS GOVERNING EMPLOYEES OF WHITMAN PACKAGING CORPORATION WHO
OTHERWISE BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

F-1

 

 

 

APPENDIX G

SPECIAL PROVISIONS GOVERNING EMPLOYEES OF NORTHTEC INC. WHO DID NOT OTHERWISE
BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

G-1

 

 

 

APPENDIX H

SPECIAL PROVISIONS GOVERNING EMPLOYEES OF NORTHTEC INC. WHO OTHERWISE BECOME
ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

H-1

 

 

 

APPENDIX I

ADDITIONAL EARLY RETIREMENT BENEFITS

I-1

 

 

 

APPENDIX J

ADDITIONAL EARLY RETIREMENT BENEFITS - II

J-1

 

 

 

APPENDIX K

SPECIAL PROVISIONS GOVERNING EMPLOYEES OF BOBBI BROWN PROFESSIONAL COSMETICS WHO
DID NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES

K-1

 

--------------------------------------------------------------------------------


 

APPENDIX L

SPECIAL PROVISIONS GOVERNING ESTEE LAUDER EMPLOYEES WHO WERE PREVIOUSLY EMPLOYED
BY THE DONNA KARAN COMPANY WHO DID NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES

L-1

 

 

 

APPENDIX M

SPECIAL PROVISIONS GOVERNING CERTAIN TRANSFERRED EMPLOYEES

M-1

 

 

 

APPENDIX N

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF MAKE-UP ART COSMETICS INC. AND ITS
AFFILIATES AND PREDECESSORS

N-1

 

 

 

APPENDIX O

ADDITIONAL EARLY RETIREMENT BENEFITS - III

O-1

 

 

 

APPENDIX P

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF STILA COSMETICS, INC. AND ITS
AFFILIATES AND PREDECESSORS

P-1

 

 

 

APPENDIX Q

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF AVEDA CORPORATION AND ITS AFFILIATES
AND PREDECESSORS

Q-1

 

 

 

APPENDIX R

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF SASSABY COSMETICS INC. AND ITS
AFFILIATES AND PREDECESSORS

R-1

 

 

 

APPENDIX S

SPECIAL PROVISIONS GOVERNING TRANSFERRED EMPLOYEES OF RODAN & FIELDS LLC

S-1

 

 

 

APPENDIX T

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF DARPHIN LLC AND ITS AFFILIATES AND
PREDECESSORS

T-1

 

 

 

APPENDIX U

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF APPLIED GENETICS INC. DERMATICS AND
ITS AFFILIATES AND PREDECESSORS

U-1

 

 

 

APPENDIX V

RETIREE MEDICAL ACCOUNT

V-1

 

--------------------------------------------------------------------------------


 

APPENDIX W

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF BUMBLE AND BUMBLE , LLC AND BUMBLE AND
BUMBLE PRODUCTS, LLC AND THEIR PREDECESSORS

W-1

 

 

 

APPENDIX X

PROVISIONS GOVERNING CERTAIN EMPLOYEES OF DJF ENTERPRISES, INC. AND ITS
PREDECESSORS

X-1

 

--------------------------------------------------------------------------------

 


 

AMENDMENT AND RESTATEMENT OF
THE ESTEE LAUDER COMPANIES
RETIREMENT GROWTH ACCOUNT PLAN

 

SECTION 1

 

NAME AND CONSTRUCTION

 

1.1                            Name of Plan.  This Plan shall be known as the
“The Estee Lauder Companies Retirement Growth Account Plan.”

 

1.2                            Construction.  It is the intention of Estee
Lauder that the amended and restated Plan, and its attendant trust fund, will
continue to meet the requirements of ERISA and be qualified and exempt from
taxes under Sections 401 and 501 of the Code.  Effective January 1, 1996, the
Plan also is intended to be a “multiple employer plan” within the meaning of
Section 413(c) of the Code.  The Plan is intended to be a defined benefit plan
for purposes of ERISA and the Code.

 

1.3                            Effective Date.

 

(a)                               This Amendment and Restatement of the Plan
shall generally be effective as of January 1, 2013; provided, however, that
earlier or later effective dates may apply to specific provisions of the Plan,
as noted in such provisions.

 

(b)                              The rights of any person who terminated
employment or retired on or before the effective date of any of the relevant
provisions of this amendment and restatement of the Plan, including his or her
eligibility for benefits, shall be determined solely under the terms of the Plan
as in effect on the date of his  termination or retirement, unless such person
is thereafter reemployed (and, to the extent relevant, again becomes an Active
Participant) on or after the effective date of any such provision of amendment
and restatement, in which case such provision shall apply to such person.

 

1

--------------------------------------------------------------------------------


 

SECTION 2

 

DEFINITIONS

 

2.1                            “Accrued Benefit” means a monthly amount of
retirement income determined for a Participant as of a specified date,
commencing on a Participant’s Normal Retirement Date, and payable as a single
life annuity. The Accrued Benefit as of a specified date equals the
Participant’s Retirement Account divided by the applicable factor from Appendix
A. For those who were participants in the Prior Plans as of December 31, 1990
and satisfy the applicable requirements set forth in Appendix B, the Accrued
Benefit is the greater of the accrued benefit described above or the accrued
benefit determined under the Prior Plans, as described in Section 5.5 hereof.

 

Notwithstanding the foregoing, for distributions commencing prior to January 1,
2007, the Accrued Benefit as of a specified date equals the Participant’s
Retirement Account projected to Normal Retirement Date with interest at 4% per
annum and then divided by the applicable factor from Appendix A; provided that
if the Accrued Benefit is determined after the Participant’s Normal Retirement
Date, the Accrued Benefit equals the Participant’s Retirement Account divided by
the applicable factor from Appendix A.

 

2.2                            “Actuarial Equivalent” means, with respect to a
Participant’s Accrued Benefit, another annuity or benefit that commences at a
different date and/or is payable in a different form than the Accrued Benefit,
but which has the same present value as the Accrued Benefit, when measured on
the basis of the interest rate, mortality table and other factors specified in
Appendix A as of the date of commencement of payment of such annuity or benefit,
as calculated by or under the supervision of an actuary appointed by Estee
Lauder or the Fiduciary Committee, which actuary has been enrolled under
Subtitle C of Title III of ERISA.

 

2.3                            “Approved Absence” means (a) any period of
absence from work (other than any such absence on account of a period of
Disability), with the approval or direction of the Employer, for up to 12 months
and, provided said Employee returns to work for the Employer at such time as the
Employer may reasonably require, the Approved Absence may exceed such 12-month
period but will not be in excess of 24 months, (b) any period of absence during
which the Employee was in military service with the armed forces (including
Coast Guard and Merchant Marine Service) if the Employee has reemployment rights
under applicable laws and complies with the requirements of the law as to
reemployment and is reemployed, and (c) any period of Disability, but (except as
provided in the last paragraph of Section 5.5) not to exceed 12 months.  An
Approved Absence will be disregarded for the purpose of the Plan, and the
Employee will be regarded as in the service of the Employer during any period of
an Approved Absence.

 

The Hours of Service credited during an Approved Absence shall be those which
would normally have been credited but for such absence, or in any case in which
the Employer is unable to determine such hours normally credited, eight
(8) Hours of Service per day.

 

2.4                            “Average Final Compensation” means the highest
average annual “compensation” which is produced by averaging an Employee’s
compensation for any five (5) consecutive calendar years within the Employee’s
Years of Credited Service.  For purposes of

 

2

--------------------------------------------------------------------------------


 

this Section only, “compensation” means the straight time basic salary or wages
paid to an Employee by the Employer for his services during each calendar year,
inclusive of salary reduction contributions made by an Employer on behalf of the
Employee under a “cash or deferred arrangement” described in Section 401(k) of
the Code and pre-tax contributions made by the Employee under a “cafeteria plan”
described in Section 125 of the Code and (effective January 1, 2001) under an
arrangement described in Section 132(f)(4) of the Code, in each case maintained
by an Employer, but excluding bonuses, payments for overtime, other Employer
contributions for pension, insurance or other welfare benefits, or any other
special payments.  Notwithstanding the foregoing provisions of this Section 2.4,
except to the extent otherwise provided in Section 5.5, “compensation” for each
calendar year shall not exceed the dollar limitation under Section 401(a)(17) of
the Code, subject to any adjustment to reflect increases in the cost of living
determined by the Secretary of the Treasury pursuant to Section 401(a)(17) of
the Code.  In determining Average Final Compensation for Participants whose
retirement or termination of employment is on or after January 1, 2002, the
Participant’s “compensation” for 2001 and prior years shall be subject to the
annual compensation limit in effect under Section 401(a)(17) of the Code on
January 1, 2002 ($200,000). Effective as of January 1, 2009, “compensation” for
purposes of this Section 2.4 shall also include any “differential pay” (as
defined in Section 2.10).

 

2.5                            “Beneficiary” means any individual, trust, estate
or other recipient entitled pursuant to Section 7.3 of this Plan to receive
benefits, on either a primary or contingent basis, because of the death of a
Participant.

 

2.6                            “Board of Directors” or “Board” means the Board
of Directors of Estee Lauder.

 

2.7                            “Break in Service” means, with respect to any
person, a Plan Year during which such person does not perform more than 500
Hours of Service; provided, however, that for purposes of Years of Eligibility
Service, such term shall mean the 12-month period commencing on a person’s
Employment Commencement Date or a Plan Year, as the case may be (a “computation
period”), during which such person does not perform more than 500 Hours of
Service.  A person who is absent from work for maternity or paternity reasons
shall be credited with the lesser of the number of Hours of Service necessary to
prevent a Break in Service or the number of hours which otherwise would normally
have been credited to such person but for such absence (i) in the computation
period in which the absence begins, if necessary to prevent a Break in Service,
and (ii) in all other cases, in the following computation period.  For purposes
of this Section, an absence from work for maternity or paternity reasons means
an absence (i) by reason of the pregnancy of the person, (ii) by reason of the
birth of a child of the person, (iii) by reason of the placement of a child with
the person in connection with the adoption of such child by such person or
(iv) for purposes of caring for such child for a period beginning immediately
following such birth or placement.  No person shall incur a Break in Service
solely on account of an absence which qualifies under the Family Medical Leave
Act of 1993, to the extent required under the provisions of such Act.

 

2.8                            “Code” means the Internal Revenue Code of 1986,
as amended.

 

3

--------------------------------------------------------------------------------


 

2.9                            “Committee” means The Estee Lauder Inc. Employee
Benefits Committee appointed pursuant to Section 11 hereof.

 

2.10                    “Compensation” means, for a particular Plan Year, the
straight time basic salary or wages paid to an Employee by the Employer on and
after the Entry Date on which the Employee first becomes eligible to participate
in the Plan pursuant to Section 3, inclusive of salary reduction contributions
made by an Employer on behalf of the Employee under a “cash or deferred
arrangement” described in Section 401(k) of the Code and pre-tax contributions
made by the Employee under a “cafeteria plan” described in Section 125 of the
Code or (effective January 1, 2001) under an arrangement described in
Section 132(f)(4) of the Code, in each case maintained by the Employer, and
including bonuses, shift differential, back-up pay, overtime pay, paid time off,
training and travel time pay, but excluding (i) commissions, (ii) payments in
lieu of unused vacation time, sick time, holidays, seniority days or other
unused paid time off, (iii) referral fees, (iv) gratuities, (v) relocation
payments, (vi) special allowance payments, (vii) sign-on payments,
(viii) on-call compensation, (ix) any other amounts which are not currently
included in the Employee’s income for Federal income tax purposes, and
(x) amounts paid under Estee Lauder’s Short-Term Disability Plan or Long-Term
Disability Plan.  In addition to other applicable limitations that may be set
forth in the Plan and notwithstanding any other contrary provision of the Plan,
Compensation taken into account under the Plan for the purpose of calculating a
Plan Participant’s Accrued Benefit shall not exceed the dollar limitation under
Section 401(a)(17) of the Code, subject to any adjustment to reflect increases
in the cost of living determined by the Secretary of the Treasury pursuant to
Section 401(a)(17) of the Code.  Notwithstanding the foregoing, for Participants
who terminate employment on or after December 1, 2002, the annual amounts
credited to their Retirement Account pursuant to Section 5 for Plan Years prior
to 2002 shall be retroactively adjusted as though the $200,000 dollar limitation
in effect under Section 401(a)(17) of the Code for 2002 had been in effect for
such prior Plan Years (subject to the Plan’s compliance with Sections
401(a)(4) and 415 of the Code and the Treasury Regulations thereunder).

 

Effective as of January 1, 2009, Compensation shall also include any
“differential pay.” For this purpose, “differential pay” shall mean any payment
which (i) is made by an Employer to an individual with respect to any period
during which he or she is performing service in the uniformed services (as
defined in Chapter 43, Title 38, United States Code) while on active duty for a
period of more than 30 days, and (ii) represents all or a portion of the amount
the individual would have received from the Employer if he or she were
performing services for such Employer.

 

Notwithstanding the exclusion of commissions from “Compensation” pursuant to the
first paragraph of this Section 2.10, commissions paid on or after April 1, 2010
to Employees of Aveda Corporation, Aveda Experience Centers Inc., Aveda
Institute Inc. or Aveda Services Inc. shall be counted as “Compensation” for all
purposes under the Plan.

 

2.11                    “Disability” means, with respect to any Employee, a
condition which constitutes a disability  under the terms of the Employer’s
Long-Term Disability Plan or under Title II of the Federal Social Security Act,
regardless of whether such Employee is otherwise in fact entitled to receive
benefits under the Employer’s Long-Term Disability Plan and/or Title II of the
Federal Social Security Act.

 

4

--------------------------------------------------------------------------------


 

2.12                    “Early Retirement Date” means the first day of the month
which next follows a Participant’s termination of employment on or after
attainment of at least age 55 and completion of at least ten (10) Years of
Service, but prior to the Participant’s Normal Retirement Date.

 

2.13                    “Effective Date,” with respect to the Plan as amended
and restated and set forth herein, means January 1, 2013.

 

2.14                    “Employee” means any person who is classified as an
employee on the payroll records of an Employer, in accordance with the
Employer’s standard personnel  practices.  Individuals not classified as
employees on the payroll records of the Employer for a particular period shall
not be considered “Employees” for such period even if a court or administrative
agency subsequently determines that such individuals were common law employees
of the Employer during such period.  Anything herein to the contrary
notwithstanding, the term “Employee” shall not include:

 

(a)                               a person who is represented by or included in
a collective bargaining unit recognized by the Employer unless the Employer and
the collective bargaining agent have agreed that the Plan shall apply to such
unit;

 

(b)                              with respect to periods prior to July 1, 1998,
an In-Store Employee;

 

(c)                               a person who would be an In-Store Employee,
but for the fact that such person is classified as an international military
sales person;

 

(d)                             a person who is a nonresident alien who receives
no compensation from an Employer which constitutes income from sources within
the United States (other than a person employed by Clinique Laboratories, Inc.
(Puerto Rico Branch));

 

(e)                               any person who is performing services for the
Employer pursuant to an agreement between the Employer and a third party leasing
organization, staffing firm, professional employer organization or other similar
third party organization; or

 

(f)                                a person who is classified as an “on-call
employee” in accordance with the Employer’s standard personnel practices.

 

Notwithstanding the foregoing, and solely for purposes of determining a person’s
non-forfeitable benefit and eligibility to become a Participant, if a person who
had been a Leased Employee becomes an Employee, such person shall be treated as
an Employee from the first date that such person would have first been treated
as a Leased Employee, determined without regard to the one (1)-year requirement
of Section 414(n)(2)(B) of the Code; provided, however, that such person shall
not become a Participant prior to the first Entry Date coincident with or next
following becoming an Employee.

 

2.15                    “Employer” means Estee Lauder, and any other company
included within the Group that includes Estee Lauder (or any other corporation
or unincorporated trade or business not included within the Group that includes
Estee Lauder) that adopts the Plan with the

 

5

--------------------------------------------------------------------------------


 

approval of Estee Lauder, as provided in Section 15 hereof, and any successor to
any such company that participated in this Plan.

 

2.16                    “Employment Commencement Date” means, with respect to
any person, the date coincident with or next following the date on which such
person first performs an Hour of Service; provided, however, that with respect
to a person who incurs a Break in Service and is thereafter reemployed, such
term shall mean the date subsequent to such Break in Service on which he first
performs an Hour of Service.

 

2.17                    “Entry Date” means each January 1 and July 1; provided,
however, that prior to January 1, 1993, with respect to any person who was a
regular and non-contingent Employee of the Employer, “Entry Date” means the
first date coincident with or next following such person’s Employment
Commencement Date.

 

2.18                    “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

 

2.19                    “Estee Lauder” means Estee Lauder Inc., a corporation
duly organized under the laws of the State of Delaware, and any successor
thereto.

 

2.20                    “Fiduciary Committee” means the Estee Lauder Inc.
Fiduciary Investment Committee, the members of which shall be appointed by the
Board.

 

2.21                    “Group” means Estee Lauder and any other unit or
organization that is related to Estee Lauder as a member of a “controlled group
of corporations,” a group under “common control” or an “affiliated service
group,” all as determined pursuant to Sections 414(b), (c), and (m) of the
Code.  With respect to a participating Employer which is not in the same Group
as Estee Lauder, “Group” means such Employer and any other unit or organization
that is related to such employer as a member of a “controlled group of
corporations,” a group under “common control” or an “affiliated service group,”
all as determined pursuant to Sections 414(b), (c) and (m) of the Code.  For
purposes of determining whether or not a person is an Employee and the period of
employment of such person, each such unit or organization shall be included in
the Group only for such period or periods during which it is a “member” of the
Group.

 

2.22                    “Hour of Service” means:

 

(a)                               Each hour for which an Employee is directly or
indirectly compensated, or entitled to be compensated, by the Employer for the
performance of duties.

 

(b)                              Each hour for which an Employee is credited by
the Employer during an Approved Absence.

 

(c)                               Except as provided in (b) above, each hour, to
a maximum of 501 hours for any single continuous period, for which an Employee
is directly or indirectly compensated, or entitled to be compensated, by the
Employer for reasons other than the performance of duties (irrespective of
whether the employment relationship has terminated) due to vacation, holidays,
incapacity, layoff, jury duty or military duty.  Hours shall not be credited for
payment to an Employee from a plan required by workers’ compensation,
unemployment

 

6

--------------------------------------------------------------------------------


 

compensation or disability insurance laws, nor shall hours be credited for
reimbursement of such an Employee for his medical or medically-related expenses.

 

(d)                             Each hour for which back pay, irrespective of
mitigation of damages, has been awarded or agreed to by the Employer provided
that if such award or agreement of back pay is for reasons other than the
performance of duties, such hours shall be subject to the restrictions of
paragraph (c).

 

The same Hours of Service shall not be credited under more than one of the
paragraphs above.  All Hours of Service shall be computed and credited to
computation periods in accordance with Sections 2530.200b-2(b) and (c) of the
Department of Labor regulations; provided, however, that Hours of Service under
paragraph (a) above, with respect to any payroll period, shall be credited for
the Plan Year in which such payroll period ends.  In determining an Employee’s
Hours of Service, he shall receive credit for all Hours of Service performed for
any corporation or other entity which is a member of the Group; provided that
(a) he shall not be credited with any Hours of Service performed for any such
corporation or other entity prior to the time that such entity becomes a member
of the Group and (b) the number of Hours of Service so credited with respect to
his employment with such entity shall cease at the time such entity is no longer
a member of the Group.

 

Notwithstanding any of the foregoing requirements of this definition, an
individual employed by the Employer (or by any other member of the Group which
includes the Employer) as a common law employee, but who is not then classified
as an Employee (including, but not limited to, an individual who was an Employee
and thereafter becomes an Inactive Participant on account of a transfer of
employment to a non-Employer member of the Group) shall, except for purposes of
determining Years of Credited Service, nevertheless be credited with Hours of
Service for all periods with respect to which such person is in fact so employed
as a common law employee, to the same extent as if he had been an Employee.

 

When an Employee’s total actual Hours of Service are not specifically tracked
during a payroll period, the following equivalencies shall be used in accordance
with Section 2530.200b-3(e) of the Department of Labor regulations:  Employees
shall be credited with the following Hours of Service for each payroll period
for which they are required to be credited with at least one (1) Hour of
Service:

 

Payroll Period
Applicable
to Employee

 

Hours of Service

 

 

 

 

 

Monthly

 

190

 

 

 

 

 

 

 

Semi-monthly

 

95

 

 

 

 

 

 

 

Biweekly

 

90

 

 

 

 

 

 

 

Weekly

 

45

 

 

 

 

 

 

 

Per diem

 

10

 

 

 

7

--------------------------------------------------------------------------------


 

2.23                    “In-Store Employee” means any person who:

 

(a)                               is classified as an employee on the payroll
records of the Employer, in accordance with the Employer’s standard personnel
practices; and

 

(b)                              performs services primarily in department
stores, or in free-standing stores owned or leased by Estee Lauder or by another
member of the Group that make sales to the general public (including stores
providing sales of discounted merchandise to the general public).

 

2.24                    “Initial Effective Date” means January 1, 1991.

 

2.25                    “Leased Employee” means an individual who performs
services for the Employer, other than as a common law employee, if (a) such
services are provided pursuant to a written or oral agreement between the
Employer and any other person; (b) the individual has performed during any
consecutive 12-month period (i) at least 1,500 Hours of Service for the Employer
or (ii) a number of Hours of Service which is at least 501 and which is at least
equal to 75% of the median Hours of Service that are customarily performed by an
employee of the Employer in the particular position; and (c) such services are
performed under the primary direction or control of the Employer.

 

2.26                    “Normal Retirement Date” means the first day of the
month which next follows a Participant’s attainment of at least age 65 and
completion of at least five (5) Years of Service.

 

2.27                    “Normal Retirement Income” means a Participant’s Accrued
Benefit payable hereunder at his Normal Retirement Date in the form provided in
Section 9.1 hereof.

 

2.28                    “Participant” means any person who has become eligible
to participate in the Plan in accordance with Section 3, and who has neither
been paid in full any benefit to which he may be entitled under the Plan nor
completely forfeited such benefit.  An “Active Participant” means a Participant
who is an Employee.  An “Inactive Participant” means a Participant who is not an
Active Participant.

 

2.29                    “Periodic Adjustment Percentage” means the greater of
(i) the arithmetic daily average of one (1)-year Treasury Constant Maturities
for each calendar year immediately preceding the applicable Plan Year for which
it is applied, as published in the Federal Reserve Statistical Release H.15
(519) of the Board of Governors of the Federal Reserve System, or (ii) 4%.

 

2.30                    “Plan” means The Estee Lauder Companies Retirement
Growth Account Plan as effective January 1, 1991, and as it hereafter may be
further amended from time to time.

 

2.31                    “Plan Year” means the calendar year.

 

8

--------------------------------------------------------------------------------


 

2.32                    “Prior Plan” means the Estee Lauder Inc. Employee
Retirement Plan, As Amended Effective July 1, 1975 (incorporating all amendments
adopted through December 31, 1990), or the Estee Lauder Hemisphere Corporation
Pension Plan, As Amended and Restated Effective January 1, 1986 (incorporating
all amendments adopted through December 31, 1990), as such plans were in effect
immediately prior to January 1, 1991, whichever plan (if any) is applicable to a
Participant.  The terms and provisions of the applicable Prior Plan fix and
determine the rights and obligations under the Plan with respect to any Employee
whose employment terminated prior to January 1, 1991.

 

2.33                    “Retirement Account” means the bookkeeping account
maintained with respect to a Participant as described in Section 5.1 hereof.

 

2.34                    “Retirement Income Commencement Date” means the first
day of the first period for which a benefit under the Plan is paid as an annuity
or any other form.

 

2.35                    “Social Security Covered Compensation” means the 35 year
average of the maximum annual wages covered by the Federal Social Security Act
as in effect, ending in the year Social Security retirement age (as defined in
Section 415(b)(8) of the Code) is attained.

 

2.36                    “Surviving Spouse” means a wife or husband of a
Participant who has been married to such Participant by legal contract
throughout the one (1)-year period ending on the earlier of the death of the
Participant or the Participant’s Retirement Income Commencement Date; provided,
however, that such term shall also include a wife or husband who married the
Participant during the one (1)-year period prior to such date and, at the date
of the Participant’s death, has been married to the Participant for at least one
(1) year.

 

2.37                    “Trustee” means the trustee or trustees which may at any
time be acting as trustee of the Trust Fund, as provided in Section 12 hereof.

 

2.38                    “Trust Fund” or “Fund” means all funds at any time held
by the Trustee and/or insurance company for the purposes of the Plan, as
provided in Section 12 hereof.

 

2.39                    “Year of Credited Service” means, with respect to any
Participant, a Plan Year during which the Participant completes at least 1,000
Hours of Service as an Employee, commencing on such Participant’s Entry Date,
or, if later, January 1, 1993.  In the case of a Participant who participated in
the Plan prior to January 1, 1993, Years of Credited Service shall also include
all Years of Credited Service accrued under the Plan as of December 31, 1992;
fractional Years of Credited Service accrued under the Plan as of December 31,
1992 shall be converted to Hours of Service by crediting such Participant, for
the Plan Year commencing on January 1, 1993, with 190 Hours of Service for each
calendar month during which the Participant performed an Hour of Service.  In
the case of a Participant who was a participant in a Prior Plan, Years of
Credited Service shall, in addition, include all Credited Service (as defined in
the Prior Plan) recognized under such Prior Plan for benefit accrual purposes as
of December 31, 1990.

 

2.40                    “Year of Eligibility Service” means, with respect to any
person, a consecutive 12-month period beginning on such person’s Employment
Commencement Date during which he completes at least 1,000 Hours of Service.  If
such person fails to complete at least 1,000 Hours of Service during such
12-month period, then a “Year of Eligibility Service”

 

9

--------------------------------------------------------------------------------


 

shall be determined based on the completion of at least 1,000 Hours of Service
in the Plan Year beginning with or within the 12-month period beginning on such
person’s Employment Commencement Date, and then each Plan Year thereafter.

 

In the case of a Participant who terminates employment and does not have any
nonforfeitable right to his Accrued Benefit, Years of Eligibility Service before
a period of consecutive one (1)-year Breaks in Service shall not be taken into
account if the number of consecutive one (1)-year Breaks in Service in such
period equals or exceeds five (5).  A Participant whose Years of Eligibility
Service are disregarded pursuant to the preceding sentence shall, upon his
reemployment, be treated as newly employed for eligibility purposes.  If a
Participant’s Years of Service may not thus be disregarded, such Participant
shall again become an Active Participant immediately upon the date he first
performs an Hour of Service as an Employee.

 

2.41                    “Year of Service” means, with respect to any person, a
Plan Year during which the person completes at least 1,000 Hours of Service
(except as set forth in Section 8.4 hereof (relating to the “rule of parity”))
commencing on the later of January 1, 1993, or

 

(i)                                  for purposes of Section 5.2 hereof, in the
case of any In-Store Employee who becomes a Participant on July 1, 1998 or in
the case of employment by a non-Employer member of the Group, the Employment
Commencement Date,

 

(ii)                              for purposes of Section 5.2, in the case of
any Participant not described in the foregoing clause (i), the first day of the
Plan Year in which such person’s Entry Date occurs, and

 

(iii)                          for purposes of Section 8 hereof, the Employment
Commencement Date.

 

In the case of a person who was in the employ of an Employer or other member of
the Group prior to January 1, 1993, Years of Service shall also include all
Years of Service accrued under the Plan as of December 31, 1992; fractional
Years of Service accrued under the Plan as of December 31, 1992 shall be
converted to Hours of Service by crediting such person, for the Plan Year
commencing on January 1, 1993, with 95 Hours of Service for each semi-monthly
period during which the person performed an Hour of Service.

 

In the case of a person who was a participant in a Prior Plan, Years of Service
shall, in addition, include (i) for purposes of Section 8 hereof, all Service
(as defined in the Prior Plan) recognized for purposes of vesting under such
Prior Plan as of December 31, 1990 and (ii) for purposes of Section 5.2, all
Credited Service (as defined in the Prior Plan) recognized under such Prior Plan
for benefit accrual purposes as of December 31, 1990.

 

The masculine pronoun wherever used herein shall include the feminine pronoun,
and the singular shall include the plural.

 

10

--------------------------------------------------------------------------------

 


 

SECTION 3

 

PARTICIPATION

 

3.1                            Each Employee who was a participant in a Prior
Plan immediately prior to the Initial Effective Date shall become a Participant
herein as of the Initial Effective Date.

 

3.2                            Each person who becomes an Employee on or after
the Initial Effective Date, or who became an Employee prior to that date but was
not a participant in a Prior Plan immediately prior to the Initial Effective
Date, shall become a Participant on the first Entry Date on which such person is
an Employee coincident with or next following his completion of a Year of
Eligibility Service; provided, however, that any person who was an In-Store
Employee on June 30, 1998 and completed at least a Year of Eligibility Service
at any time on or prior to such date shall become a Participant on July 1, 1998
if such person remains an Employee on such date; and further, provided, that, in
the case of any Employee whose Entry Date, determined without regard to any Year
of Eligibility Service requirement, would otherwise have occurred prior to
January 1, 1993, such Employee shall become a Participant as of such Entry Date,
without the need to also complete a Year of Eligibility Service.

 

3.3                            If a person who has been in the employ of an
Employer or another member of the Group as a non-Employee subsequently becomes
an Employee, such Employee shall become a Participant in accordance with
Section 3.2 hereof.

 

3.4                            A Participant who has become an Inactive
Participant on account of his ceasing to be an Employee, while remaining
employed by a member of the Group, shall once again become an Active Participant
upon the date on which he first performs an Hour of Service as an Employee
following the date he becomes an Inactive Participant.

 

3.5                            Except as otherwise provided in this Section,
benefits commencing after Normal Retirement Age shall not be less than the
Actuarial Equivalent of the benefits to which the Participant would have been
entitled if such benefits had commenced at Normal Retirement Age.  Upon written
notification to a Participant who elects to remain in service pursuant to
Section 4.3 hereof, or to a former retired Participant who returns to the
service of an Employer as a Participant herein, the retirement income payments
to which the Participant is entitled on and after Normal Retirement Age but
before he retires (or, in the case of a former retired Participant, again
retires) shall be permanently forfeited so long as such Participant remains in
“section 203(a)(3)(B) service,” as described in Department of Labor Regulation
Section 2530.203-3(c).  For this purpose, a Participant’s service shall be
deemed “section 203(a)(3)(B) service” for any month in which he is credited with
at least 40 Hours of Service or such other standard as may be applicable under
Section 203(a)(3)(B) of ERISA.  In the case of a Participant whose retirement
income commenced to be paid before his Normal Retirement Date, upon his
subsequent retirement, his retirement income shall be recomputed, based on the
amount credited to his Retirement Account pursuant to Section 5 hereof and
reduced on an actuarial basis to take account of retirement income payments
previously received by him.

 

11

--------------------------------------------------------------------------------


 

3.6                            Notwithstanding the foregoing, the following
eligibility rules shall apply to In-Store Employees on and after January 1,
2007:

 

(a)                               In-Store Employees who have not become
Participants under the preceding provisions of this Section 3 by December 31,
2006, shall not be eligible to become Participants after such date.

 

(b)                              Individuals who have terminated employment (as
In-Store Employees or otherwise) with an Employer and are rehired on or after
January 1, 2007 as In-Store Employees shall not be eligible to become
Participants after their rehire.  If any such individual was a Participant
immediately prior to his rehire, he shall continue to be a Participant after his
rehire to the extent otherwise permitted under the Plan, but his Accrued Benefit
shall be frozen in accordance with Section 5.9.

 

(c)                               Employees who change status on or after
January 1, 2007 to that of an In-Store Employee from another category of
Employee shall not be eligible to become Participants after their status
change.  If any such Employee was a Participant immediately prior to his status
change,

 

(i)                                  If he was a vested Participant as of
December 31, 2006, he shall continue to be a Participant after his status change
for all purposes under the Plan; and

 

(ii)                              If he was not a vested Participant as of
December 31, 2006, he shall continue to be a Participant after his status change
to the extent otherwise permitted under the Plan, but his Accrued Benefit shall
be frozen in accordance with Section 5.9.

 

(d)                             An individual whose status changes from that of
an In-Store Employee to another category of Employee on or after January 1, 2007
shall be permitted to participate in the Plan after such status change if and
when he otherwise satisfies the Plan’s eligibility requirements.

 

(e)                               Notwithstanding any other provision of this
Section 3.6, with respect to any individuals who are classified as “on-call
employees” in accordance with the Employer’s standard personnel practices but
continue to be Participants by virtue of the provisions of the Plan in effect
prior to the Effective Date, the Accrued Benefits of such individuals shall
continue to be frozen in accordance with the terms of the Plan as in effect
prior to the Effective Date.

 

12

--------------------------------------------------------------------------------


 

SECTION 4

RETIREMENT DATES

 

4.1                            Except as otherwise provided in this Section 4,
each Participant may retire on his Normal Retirement Date and shall receive the
Normal Retirement Income.

 

4.2                            A Participant may retire on or after his Early
Retirement Date and shall be entitled to receive his Accrued Benefit on or after
his termination of employment in accordance with the provisions of Sections 9
and 10 hereof.

 

4.3                            Any Participant whose employment is continued by
the Employer after the Participant has reached his Normal Retirement Date shall
receive retirement income payments commencing on the first day of the month
following the date of his actual retirement, based on the amount credited to his
Retirement Account at such date.

 

13

--------------------------------------------------------------------------------


 

SECTION 5

 

PARTICIPANTS’ RETIREMENT ACCOUNTS

 

5.1                            A Retirement Account shall be established and
maintained for each Participant pursuant to this Section 5 (and for certain
individuals who were participants in a Prior Plan) to which credits shall be
made in accordance with the provisions of this Section 5.  Except as otherwise
provided in Section 5 hereof, an Inactive Participant who was a participant in a
Prior Plan before January 1, 1991 but is not an Active Participant at any time
on or after January 1, 1991 shall be credited with an amount equal to his
“Accrued Benefit under the Prior Plan,” determined in accordance with Appendix
A, but a Retirement Account shall not be established for such Inactive
Participant.  Except as otherwise provided in Section 5.5 and 5.6 hereof, a
Participant’s Accrued Benefit under this Plan shall be based on the amount
credited to his Retirement Account.  The Retirement Account established and
maintained pursuant to this Section 5 is intended to be a bookkeeping account. 
Neither the establishment of such Retirement Account nor the making of credits
to such Retirement Account shall be construed as an allocation of assets of the
Plan to, or a segregation of such assets in, such account, or otherwise as
creating a right of the Participant to receive specific assets of the Plan. 
Benefits provided under the Plan shall be paid from the general assets of the
Plan in the amounts, in the forms and at the times provided in Sections 4, 8, 9
and 10 hereof.

 

5.2                            The annual amount credited to a Participant’s
Retirement Account pursuant to this Section shall be based upon the
Participant’s Years of Service and the Participant’s Compensation for the
applicable Plan Year or portion thereof.  Credits pursuant to this Section shall
be made to a Participant’s Retirement Account as of the last day of each Plan
Year beginning with 1991 and ending with the last day of the month in which
occurs the Participant’s termination of employment.

 

(a)                               For each Participant who has fewer than five
(5) Years of Service as of the last day of the Plan Year, credits shall be made
to the Participant’s Retirement Account in an amount equal to 3% of the
Participant’s Compensation earned while an Active Participant for such Plan
Year.

 

(b)                              For each Participant who has five (5) Years of
Service as of the last day of the Plan Year, credits shall be made to the
Participant’s Retirement Account in an amount equal to the sum of (i) 3% of the
Participant’s Compensation earned while an Active Participant for such Plan Year
multiplied by a fraction, the numerator of which is the number of whole calendar
months in such Plan Year while an Active Participant preceding the anniversary
of his Entry Date (“Anniversary Date”) and the denominator of which is the
number of whole months in such Plan Year while an Active Participant, and
(ii) 4% of the Participant’s Compensation earned while an Active Participant for
such Plan Year multiplied by a fraction, the numerator of which is the number of
whole calendar months in such Plan Year while an Active Participant following
the Anniversary Date (including the calendar month in which the Anniversary Date
occurs) and the denominator of which is the number of whole months in such Plan
Year while an Active Participant.

 

14

--------------------------------------------------------------------------------


 

(c)                               For each Participant who has more than five
(5) but fewer than ten (10) Years of Service as of the last day of the Plan
Year, credits shall be made to the Participant’s Retirement Account in an amount
equal to 4% of the Participant’s Compensation earned while an Active Participant
for such Plan Year.

 

(d)                             For each Participant who has ten (10) Years of
Service as of the last day of the Plan Year, credits shall be made to the
Participant’s Retirement Account in an amount equal to the sum of (i) 4% of the
Participant’s Compensation earned while an Active Participant for such Plan Year
multiplied by a fraction, the numerator of which is the number of whole calendar
months in such Plan Year while an Active Participant preceding the Anniversary
Date and the denominator of which is the number of whole months in such Plan
Year while an Active Participant, and (ii) 5% of the Participant’s Compensation
earned while an Active Participant for such Plan Year multiplied by a fraction,
the numerator of which is the number of whole calendar months in such Plan Year
while an Active Participant following the Anniversary Date (including the
calendar month in which the Anniversary Date occurs) and the denominator of
which is the number of whole months in such Plan Year while an Active
Participant.

 

(e)                               For each Participant who has more than ten
(10) Years of Service as of the last day of the Plan Year, credits shall be made
to the Participant’s Retirement Account in an amount equal to 5% of the
Participant’s Compensation earned while an Active Participant for such Plan
Year.

 

No credits shall be made pursuant to this Section with respect to any period
during which a Participant is an Inactive Participant.  In the event that a
Participant becomes an Inactive Participant by reason of his transfer of
employment to a non-Employer member of the Group, no credits shall be made to
his Retirement Account pursuant to this Section after the end of the month in
which the transfer occurs, and for purposes of this Section his Compensation
shall be considered to be $0 after the end of the Plan Year in which the
transfer occurs until such time that he again performs an Hour of Service as an
Employee (i.e., again becomes an Active Participant); provided, however, that
such Participant’s Retirement Account balance shall continue to be increased in
accordance with Section 5.4 hereof following such transfer.

 

5.3                            In the case of an Active Participant in the Plan
who as of the Initial Effective Date had an accrued benefit under a Prior Plan
as of December 31, 1990, there shall be credited to the Retirement Account of
such Participant as of January 1, 1991, an amount that is the single sum value
of his “Accrued Benefit under the Prior Plan,” determined in accordance with
Appendix A.

 

5.4                            For Plan Years beginning on or after the Initial
Effective Date, each Participant’s Retirement Account balance on the first day
of the Plan Year shall be automatically increased as of the last day of the Plan
Year by an amount equal to the Retirement Account balance on the first day of
the Plan Year multiplied by the Periodic Adjustment Percentage; provided,
however, in the case of a Participant who terminates employment, for any reason,
such increase shall continue to be made until the last date as of which a
Retirement Account balance is maintained for such Participant; further provided,
however, if such increase is for less than a full Plan Year, the Periodic
Adjustment Percentage shall be proportionately reduced.

 

15

--------------------------------------------------------------------------------


 

5.5                            In the case of any Participant on or after the
Initial Effective Date who was a Participant under a Prior Plan on December 31,
1990 and satisfies the applicable requirements set forth in Appendix B, such
Participant’s Accrued Benefit shall be the greater of (i) the amount credited to
his Retirement Account or (ii) the accrued benefit which would have been
determined for him under the terms and provisions of the Prior Plan as in effect
immediately prior to the Initial Effective Date, had such Prior Plan continued
in effect until the date of his termination of employment.  For this purpose, in
the case of the Prior Plan which is the Estee Lauder Inc. Employee Retirement
Plan, the annual amount of the Participant’s Normal Retirement Income is equal
to the greater of (a), (b) or (c) below:

 

(a)                               1% of that portion of his Average Final
Compensation which is not in excess of his Social Security Covered Compensation
plus 1½% of that portion of such Average Final Compensation which is in excess
of such Social Security Covered Compensation, multiplied by the number of his
Years of Credited Service.

 

(b)                              $2,500 with 25 or more Years of Credited
Service and reduced proportionately for Years of Credited Service less than 25.

 

(c)                               The sum of (i) the amount that would otherwise
have been determined under (a) above had such Participant terminated employment
on December 31, 1993 (or, if earlier, his actual date of termination of
employment) and had such Participant’s “compensation” (as used in Section 2.4)
for each Plan Year during the period ending on such applicable date been limited
to $200,000 (or such greater amount as may have been permitted after taking into
account increases for cost of living for such Plan Year, as determined by the
Secretary of the Treasury) and with such dollar limit further applied by taking
into account the family aggregation rules of Section 414(q)(6) of the Code
pursuant to Section 401(a)(17) of the Code (as in effect on such applicable
date), and (ii) the benefit that would otherwise have been determined under
(a) above counting only Years of Credited Service performed after December 31,
1993.

 

In the case of the Estee Lauder Hemisphere Corporation Pension Plan, the annual
amount of the Participant’s Normal Retirement Income would be equal to the
greater of (a), (b) or (c) below:

 

(a)                               1% of that portion of his Average Final
Compensation which is not in excess of his Social Security Covered Compensation
plus 1½% of that portion of such Average Final Compensation which is in excess
of such Social Security Covered Compensation, multiplied by the number of his
Years of Credited Service.

 

(b)                              $1,620 with 25 or more Years of Credited
Service and reduced proportionately for Years of Credited Service less than 25.

 

(c)                               The sum of (i) the amount that would otherwise
have been determined under (a) above had such Participant terminated employment
on December 31, 1993 (or, if earlier, his actual date of termination of
employment) and had such Participant’s “compensation” (as used in Section 2.4)
for each Plan Year during the period ending on such applicable date been limited
to $200,000 (or such greater amount as may have been permitted after taking into
account increases for cost of living for such Plan Year, as determined by the
Secretary of the Treasury) and with such dollar limit further applied by taking
into account the

 

16

--------------------------------------------------------------------------------


 

family aggregation rules of Section 414(q)(6) of the Code pursuant to
Section 401(a)(17) of the Code (as in effect on such applicable date), and
(ii) the benefit that would otherwise have been determined under (a) above
counting only Years of Credited Service after December 31, 1993.

 

In the case of a Participant whose Accrued Benefit is determined under the terms
of a Prior Plan under this Section, a Participant may, subject to consent as
provided in Sections 9.4 and 9.5 hereof, elect a reduced retirement income to
commence on the first day of any month which is between the date of his Early
Retirement Date and his Normal Retirement Date.

 

In the case of the Estee Lauder Inc. Employee Retirement Plan, the amount of the
percentage of such reduction shall be equal to the sum of (a) the product
derived by multiplying seven-twelfths (7/12) of 1% times the number of whole
calendar months by which the pension commencement date precedes the
Participant’s attainment of age 57 and (b) the product derived by multiplying
five-twelfths (5/12) of 1% by the excess of (i) the number of whole calendar
months by which the pension commencement date precedes the Participant’s
attainment of age 62 over (ii) the number of whole calendar months specified in
(a).  No reduction shall be applied to such early retirement income amount if
the pension commencement date occurs on or after the Participant’s attainment of
age 62.

 

In the case of the Estee Lauder Inc. Hemisphere Corporation Pension Plan, the
amount of the percentage of such reduction shall be equal to the sum of (a) the
product derived by multiplying one-fourth (1/4) of 1% times the number of whole
calendar months (up to and including the first 60 thereof) by which the pension
commencement date precedes the Normal Retirement Date and (b) the product
derived by multiplying one-half (1/2) of 1% by the number of calendar months, if
any, by which the pension commencement date precedes by more than 60 calendar
months the Normal Retirement Date.

 

Notwithstanding any other provision of the Plan to the contrary:

 

(i)                                  in the case of any Participant who is
eligible for a benefit set forth in this Section 5.5 and incurs a Disability
prior to January 1, 1998, such Participant (i) shall continue to be credited
with Hours of Service during the period of such Disability, to the same extent
as if such person had not become so disabled, for purposes of determining such
person’s Years of Credited Service used in calculating such person’s benefit
pursuant to this Section 5.5, and (ii) shall, during the portion of such
Participant’s period of such Disability beginning on January 1st of the year
following the year in which such period of Disability first commenced, be
considered to continue to receive “compensation” for purposes of determining
such person’s Average Final Compensation, based upon such person’s level of
“base pay” as in effect immediately prior to the incurring of such Disability,
and

 

(ii)                              in the case of any Participant who is eligible
for a benefit set forth in this Section 5.5 and incurs a Disability on or after
January 1, 1998, such Participant (i) shall continue to be credited with Hours
of Service during a period not exceeding the first 12 months of such Disability,
to the same extent as if such person had not become so disabled, for purposes of
determining such person’s Years of Credited Service used in calculating such
person’s benefit pursuant to this Section 5.5, and (ii) 

 

17

--------------------------------------------------------------------------------


 

shall, during that portion (if any) of such Participant’s period of such
Disability beginning on January 1st of the year following the year in which such
period of Disability first commenced during which such Participant continues to
be so credited with Hours of Service pursuant to the immediately preceding
clause (i), be considered to continue to receive “compensation” for purposes of
determining such person’s Average Final Compensation, based upon such person’s
level of “base pay” as in effect immediately prior to the incurring of such
Disability;

 

provided, however, that in no event shall such person continue to be so credited
with Hours of Service or be imputed with “compensation” for periods after such
person’s Normal Retirement Date.

 

5.6                            Notwithstanding anything to the contrary provided
herein or elsewhere in the Plan, any Participant who retires on or after his
Normal Retirement Date with at least five (5) Years of Credited Service but less
than ten (10) Years of Credited Service shall be entitled to a Normal Retirement
Income of not less than $100 per month for life, and any Participant who retires
on or after his Normal Retirement Date with at least ten (10) Years of Credited
Service shall be entitled to a Normal Retirement Income of not less than $200
per month for life.

 

5.7                            The benefits otherwise payable to a Participant
or a Beneficiary under this Plan and, where relevant, the Accrued Benefit of a
Participant, shall be limited to the extent required, and only to the extent
required, by the provisions of Section 415 of the Code and rulings, notices and
regulations issued thereunder.  To the extent applicable, Section 415 of the
Code and rulings, notices and regulations issued thereunder are hereby
incorporated by reference into this Plan.  In calculating these limits, the
following rules shall apply:

 

(a)                               Except where otherwise specifically set forth
in rulings, notices and regulations incorporated into this Plan by reference,
the limitations applicable to alternative forms of benefits (other than a
“qualified joint and survivor annuity,” as defined in Section 417(b) of the
Code) shall be determined using the factors set forth in Appendix A, subject to
the limitations on actuarial assumptions imposed by Section 415(b)(2)(E) of the
Code.

 

(b)                              If the applicable limits of Section 415 of the
Code are increased after a benefit is in pay status by virtue of an adjustment
to those limits reflecting a change in the cost of living index or an amendment
to the Code, benefit payments to a Participant or his Beneficiary shall be
increased automatically to the maximum extent permitted under the revised
limits.  This increase shall occur only to the extent it would not cause the
benefit to exceed the benefit to which the Participant or Beneficiary would have
been entitled in the absence of the limits under Section 415 of the Code.

 

(c)                               If, upon the death of a Participant whose
benefits were limited under this Section, the Surviving Spouse shall be entitled
to a benefit payment smaller than that which was payable while the Participant
was alive, the benefit payments to the Surviving Spouse shall equal the lesser
of:

 

(i)                                  the benefit payment which would be payable
to the Surviving Spouse if benefits under this Plan had not been limited by this
Section, and

 

18

--------------------------------------------------------------------------------


 

(ii)                              the benefit payment which would be payable to
the Surviving Spouse if the benefit provided under this Plan had been a
“qualified joint and survivor annuity,” as defined in Section 417(b) of the
Code, with survivor benefits equal to 100% of the amount payable while the
Participant was alive, in an amount equal to the maximum limitations provided
under this Section.

 

(d)                             If the Participant is entitled to a benefit
under any defined benefit plan which is, or ever has been, maintained by the
Employer or another member of the Group, the limits under this Section shall be
applied to the combined benefits payable and the benefit payable hereunder shall
be reduced to the extent necessary to make the combined benefits meet the limits
under this Section.

 

(e)                               To calculate average compensation for a
Participant’s high three (3)-years of service, compensation shall be the
Employee’s Compensation, and the three (3)-year average shall be calculated
using consecutive limitation years.  In making such average compensation
calculations in limitation years beginning on or after April 5, 2007, the
compensation limit of Section 401(a)(17) of the Code shall apply for each year
taken into account in calculating such average.  Notwithstanding the immediately
preceding sentence, the benefits accrued or payable with respect to a
Participant as of the end of the limitation year that immediately precedes the
first limitation year beginning on or after April 5, 2007, pursuant to Plan
provisions that were both adopted and in effect before April 5, 2007, shall be
deemed to satisfy the limitations of Section 415(b) of the Code in accordance
with Treasury Regulation Section 1.415(a)-1(g)(4).

 

(f)                                Except as provided below, the Compensation of
each Participant that may be taken into account in any limitation year for
purposes of this Section 5.7 must be actually paid or made available to the
Participant (or, if earlier, includable in the gross income of the Participant)
within the limitation year, and must be paid or treated as paid prior to the
Participant’s severance from employment with the Employer, including payments
made in the following limitation year solely because of the timing of pay
periods and pay dates (as described in Treasury Regulation
Section 1.415(c)-2(e)(2)). Notwithstanding the preceding sentence, the following
amounts are also included in Compensation for a limitation year: any payment of
regular compensation for services during the Employee’s regular working hours,
compensation for services outside the Employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses or other similar payments
made after severance from employment with the Employer that are paid by the
later of 2½ months after severance from employment or the end of the limitation
year that includes the date of severance from employment.

 

(g)                              A limitation year shall be a Plan Year for
purposes of this Section.

 

5.8                            Notwithstanding any other provision of the Plan
to the contrary, the Accrued Benefit of an Inactive Participant who (i) was a
participant in a Prior Plan and (ii) had a condition of Disability as of
December 30, 1990, shall continue to be determined under the benefit formula of
such Prior Plan, unless such Inactive Participant is eligible for the benefit
set forth in Section 5.5 hereof.  A Participant who first has a condition of
Disability on or after January 1, 1991 shall be covered under the benefit
formula of this Plan as of the Initial Effective Date unless such Participant is
eligible for the benefit set forth in Section 5.5 hereof.  For

 

19

--------------------------------------------------------------------------------


 

purposes of determining the opening Retirement Account balance under this Plan,
Average Final Compensation shall be used, except that with respect to any year
in which there were no earnings or earnings were reduced because of Disability,
such Participant’s last year of actual base pay shall be used on an annualized
basis.

 

5.9                            Notwithstanding the foregoing, the following
rules shall apply to In-Store Employees, effective as of December 31, 2006:

 

(a)                               The Accrued Benefit of any Participant who is
an In-Store Employee and is not vested in such Accrued Benefit as of
December 31, 2006 shall be frozen as of such date.

 

(b)                              The Accrued Benefit of any Participant who
terminates employment (as an In-Store Employee or otherwise) with an Employer
and is rehired on or after January 1, 2007 as an In-Store Employee shall be
frozen as of the date immediately preceding the date of such rehire (or such
earlier date as may have applied under other provisions of the Plan).

 

(c)                               The Accrued Benefit of any Participant who
changes status on or after January 1, 2007 to that of an In-Store Employee from
another category of Employee shall be frozen as of the date immediately
preceding the date of such status change (or such earlier date as may have
applied under other provisions of the Plan).  The preceding sentence shall not
apply, however, to any Participant who was vested in his Accrued Benefit as of
December 31, 2006.

 

(d)                             Following the applicable date of the Accrued
Benefit freeze described in subsections (a), (b) or (c) above, the Retirement
Account of the affected Participant shall no longer be eligible for
Compensation-based credits pursuant to Section 5.2, but shall continue to be
eligible for increases based on the Periodic Adjustment Percentage pursuant to
Section 5.4.

 

(e)                               If a Participant whose Accrued Benefit is
frozen under this Section 5.9 changes status on or after January 1, 2007 from
that of an In-Store Employee to another category of Employee that is eligible to
accrue benefits under the Plan, he shall be permitted to accrue additional
benefits after such status change in accordance with the terms of the Plan.

 

(f)                                Notwithstanding any other provision of this
Section 5.9, with respect to any individuals who are classified as “on-call
employees” in accordance with the Employer’s standard personnel practices but
continue to be Participants by virtue of the provisions of the Plan in effect
prior to the Effective Date, the Accrued Benefits of such individuals shall
continue to be frozen in accordance with the terms of the Plan as in effect
prior to the Effective Date.

 

20

--------------------------------------------------------------------------------

 


 

SECTION 6

 

CONTRIBUTIONS

 

6.1                            No contributions are to be made by Participants
under this Plan.

 

6.2                            Subject to the provisions of Section 13 hereof,
the Employer intends to contribute over a period of time such amounts as may be
determined by actuarial calculations to be required of the Employer to provide
benefits in accordance with the Plan.  Any forfeitures arising under the Plan
shall not be applied to increase the benefits any Participant would otherwise
receive under the Plan but shall be applied to reduce the Employer contributions
under the Plan.

 

6.3                            Subject to the provisions of Section 13 hereof,
the administrative expenses of the Plan, except to the extent paid by the
Employer, shall be paid out of the funds of the Plan.

 

6.4                            Except as provided in paragraphs (a) and
(b) below, and except as provided in Section 16 hereof, Employer contributions
made under the Plan will be held for the exclusive benefit of Participants, and
their joint annuitants or Beneficiaries and may not revert to the Employer.

 

(a)                               A contribution made by the Employer under a
mistake of fact may be returned to the Employer within one (1) year after it is
contributed to the Plan.

 

(b)                              A contribution conditioned upon its
deductibility under Section 404 of the Code may be returned, to the extent the
deduction is disallowed, to the Employer within one (1) year after the
disallowance.  All contributions to the Plan are hereby conditioned upon their
deductibility.

 

The maximum contribution that may be returned to the Employer will not exceed
the amount actually contributed to the Plan, or the value of such contribution
on the date it is returned to the Employer, if less.

 

6.5                            In recognition of the fact that the Plan is,
effective January 1, 1996, subject to the requirements of Section 413(c) of the
Code, the provisions of Section 413(c)(4) of the Code shall, with respect to
periods on and after that date, be applied consistent with such rules and
procedures as shall be adopted by the actuary appointed under the Plan.

 

21

--------------------------------------------------------------------------------


 

SECTION 7

 

DEATH BENEFIT

 

7.1                            Death Before Retirement Date.

 

(a)                               If a Participant with a nonforfeitable right
to the amount credited to his Retirement Account pursuant to Section 8 hereof
dies prior to commencement of benefits, then his Surviving Spouse, or if (i) the
Participant elects a Beneficiary other than his Surviving Spouse and such
Surviving Spouse consents to such designation pursuant to Section 7.3 of the
Plan or (ii) the Participant is unmarried, the Participant’s designated
Beneficiary, shall receive the amount credited to the Retirement Account,
payable in a single life annuity.  The Surviving Spouse (or designated
Beneficiary, if applicable) may elect to receive such benefit in a cash lump sum
payment; provided, however, that if the Actuarial Equivalent value of such
amount does not exceed $5,000 (with respect to Plan Years beginning on or after
January 1, 1998), such value shall automatically be paid in a cash lump sum in
accordance with the last sentence of Section 10.1 hereof.

 

(b)                              Notwithstanding the foregoing subsection (a),
if (i) a Participant described in such subsection (a) was subject to the
provisions of Section 5.5 and (ii) at the time of his death there is a Surviving
Spouse and the Participant has not designated a Beneficiary other than his
Surviving Spouse with such Surviving Spouse’s consent pursuant to Section 7.3,
the single life annuity otherwise payable to such Surviving Spouse pursuant to
this Section 7.1 shall not be less than the single life annuity otherwise
payable to such person determined in accordance with the provisions of
Section 6.1 or 6.2, as the case may be, of the appropriate Prior Plan and based
solely on such Participant’s Normal Retirement Income determined in accordance
with Section 5.5; provided, however, that if the Actuarial Equivalent value of
the single life annuity otherwise so determined pursuant to this subsection
(b) does not exceed $5,000 (with respect to Plan Years beginning on or after
January 1, 1998), such value shall automatically be paid in a cash lump sum in
accordance with the last sentence of Section 10.1 hereof.

 

7.2                            Death After Date of Commencement of
Benefits.                 In the event of a Participant’s death after
commencement of benefits, and if an optional form of benefit under Section 9.3
hereof is applicable, then the death benefit payable hereunder, if any, shall be
determined in accordance with such optional election.  Otherwise, no death
benefit shall be payable.

 

7.3                            Beneficiary
Designation.                                 If a Participant has a Surviving
Spouse, his Surviving Spouse shall be his Beneficiary, unless the Participant
designates someone other than his Surviving Spouse as his Beneficiary (other
than as a contingent Beneficiary) and the Surviving Spouse consents to such
designation.  If the Participant does not have a Surviving Spouse or if his
Surviving Spouse consents, the Participant shall have the right to designate any
person as a Beneficiary, to receive the amount, if any, payable pursuant to this
Plan upon his death and may from time to time change any such designation in
accordance with procedures established by the Committee.  Each such designation
shall be submitted to the Committee or its

 

22

--------------------------------------------------------------------------------


 

designee in such form and manner as may be required by the Committee or its
designee.  In the event that a Participant designates someone other than his
Surviving Spouse as his Beneficiary (other than as a contingent Beneficiary),
such Beneficiary designation shall not be effective unless (i) the Surviving
Spouse consents to such Beneficiary designation in writing, in a form acceptable
to the Committee or its designee, and such consent is witnessed by a Plan
representative or a notary public or (ii) the Participant provides the Committee
or its designee with sufficient evidence to show that the Participant does not
have a Surviving Spouse or that his Surviving Spouse cannot be located.  The
Committee shall decide which Beneficiary, if any, shall have been validly
designated.  If a Participant does not have a Surviving Spouse and no
Beneficiary has been designated, or if a Participant does not have a Surviving
Spouse and the Committee determines that a designation made by the Participant
is not effective for any reason, the Committee shall designate as Beneficiary
the estate of the deceased Participant.

 

23

--------------------------------------------------------------------------------


 

SECTION 8

 

TERMINATION OF EMPLOYMENT

 

8.1                            A Participant shall be 100% vested in the amount
credited to his Retirement Account after having completed at least five
(5) Years of Service.  Effective for Plan Years beginning on or after January 1,
2008, a Participant shall be 100% vested in the amount credited to his
Retirement Account after having completed at least three (3) Years of Service. 
If a Participant terminates employment other than by early or normal retirement
or death after having completed at least five (5) Years of Service (or at least
three (3) Years of Service effective for Plan Years beginning on or after
January 1, 2008), he shall be entitled to elect, with spousal consent under the
terms of Section 9.4 hereof, if applicable, payment of the amount credited to
his Retirement Account (or if greater, for distributions made prior to
January 1, 2007, an amount equal to the Actuarial Equivalent of his Accrued
Benefit) as of such date of termination in a cash lump sum or, (i) if the
Participant has a Surviving Spouse at the time of such termination of
employment, as an annuity of the form described in Section 9.2 hereof or (ii) if
the Participant has no Surviving Spouse at the time of such termination of
employment, as an annuity of the form of benefit described in Section 9.1
hereof.  Such payment shall be made (or in the case of an annuity, shall
commence) in accordance with the last sentence of Section 10.1 hereof, and such
election to be subject to consent as provided in Sections 9.4 and 9.5 hereof;
provided, however, that if the Actuarial Equivalent value of such amount does
not exceed $1,000 (with respect to distributions commencing on or after
March 28, 2005) or $5,000 (with respect to distributions commencing prior to
March 28, 2005 and on or after January 1, 1998), such value shall automatically
be paid in a cash lump sum in accordance with the last sentence of Section 10.1
hereof.  If such Participant does not elect such lump sum or annuity, he shall
be entitled to receive his Accrued Benefit commencing on the first day of any
month after his termination of employment (but not later than his Normal
Retirement Date), payable in a lump sum or as an annuity, in accordance with
Sections 9.1 or 9.2 hereof, to the extent applicable.  For purposes of this
Section 8, a Participant who is terminated for Disability after a one (1)-year
absence because of Disability shall be deemed to have completed at least five
(5) Years of Service.

 

8.2                            In no event shall the retirement income of a
terminated Employee who was a participant under a Prior Plan immediately prior
to the Initial Effective Date be less than the Actuarial Equivalent of the
benefit that would have been payable under the Prior Plan had the Participant’s
employment terminated immediately prior to the Initial Effective Date.

 

8.3                            Notwithstanding any other provision of this Plan,
each Participant shall be 100% vested in his Retirement Account on his Normal
Retirement Date.

 

8.4

 

(a)                               If a Participant’s service terminates prior to
having completed five (5) Years of Service (or three (3) Years of Service for
any Participant who performs at least one (1) Hour of Service on or after
January 1, 2008), and at a time when he is 0% vested in the amount credited to
his Retirement Account, he shall, notwithstanding any other provision of the
Plan to the contrary, be deemed to automatically receive, as of such person’s
date of termination

 

24

--------------------------------------------------------------------------------


 

of employment, a single lump sum distribution which is the Actuarial Equivalent
of his entire vested Accrued Benefit under the Plan, and he shall thereupon
forfeit his Retirement Account as of such same date.  Any forfeiture resulting
from the operation of this Section, or any other provisions of the Plan, shall
be used to reduce future Employer contributions.

 

(b)                              If a Participant’s Retirement Account is
forfeited pursuant to the preceding paragraph (a) above and such Participant is
subsequently reemployed as an Employee of an Employer (i) after the number of
consecutive one (1)-year Breaks in Service equals or exceeds five (5), the Years
of Service completed prior to the Breaks in Service shall not be aggregated with
Years of Service completed after the reemployment date, or (ii) prior to
incurring five (5) or more consecutive one (1)-year Breaks in Service, the
amounts previously credited to his Retirement Account will be restored, the
Years of Service completed prior to the Breaks in Service will be aggregated
with the Years of Service after his reemployment date and the Participant shall
become a Participant of the Plan upon his reemployment.

 

(c)                               If a Participant’s vested percentage is 100%
at the time of his termination of employment, and such Participant is
subsequently reemployed as an Employee of an Employer, Years of Service
completed prior to any number of one (1)-year Breaks in Service shall be
aggregated with Years of Service after the reemployment.  If such Participant
received a complete distribution of his benefits under the Plan prior to his
reemployment, then the amounts credited to his Retirement Account as of his date
of termination shall be restored on his reemployment date, but any subsequent
distribution paid to the Participant after his reemployment shall be offset by
the present value of any distributions previously paid to him at any time in
accordance with the requirements of Section 411(a)(7) of the Code and the
regulations promulgated thereunder.

 

(d)                             For purposes of determining the amount credited
to the Retirement Account of a reemployed Participant described in
Section 8.4(c) above, (i) if such Participant received a complete distribution
of his benefits under the Plan prior to his reemployment, the amount credited to
his Retirement Account upon reemployment shall be $0, and (ii) if such
Participant received distributions of only a portion of his benefits under the
Plan prior to his reemployment, the amount credited to his Retirement Account
upon reemployment shall be the amount credited to his Retirement Account at the
time of his prior termination of employment less the amount of such
distributions, and his Retirement Account shall be increased in accordance with
Section 5.4 by applying the Periodic Adjustment Percentage to the undistributed
amounts credited to his Retirement Account during the period between his
termination of employment and his reemployment.  Notwithstanding the foregoing,
if the reemployed Participant repays in full his prior distributions plus
interest in accordance with Section 411(a)(7) of the Code, the Participant’s
Retirement Account shall be credited with the full amount credited to such
Retirement Account at the time of his prior termination of employment, increased
in accordance with Section 5.4 by applying the Periodic Adjustment Percentage to
such amount for the period between his termination of employment and his
reemployment.

 

8.5                            Notwithstanding the foregoing provisions of this
Section 8 and solely in the case of a Participant subject to the provisions of
Section 5.5:

 

25

--------------------------------------------------------------------------------


 

(a)                               if such Participant’s Accrued Benefit is in
fact determined pursuant to Section 5.5, rather than with reference to the
amount credited to his Retirement Account, then the provisions of Section 8.1
shall instead be applied with reference to such Accrued Benefit so determined
pursuant to Section 5.5, and in connection therewith, the amount of any cash
lump sum shall be the Actuarial Equivalent of such Accrued Benefit; and

 

(b)                              regardless of whether such Participant’s
Accrued Benefit is in fact so determined pursuant to Section 5.5, the provisions
of Section 8.4 shall be applied with reference to both such person’s Retirement
Account and the amount otherwise calculated pursuant to Section 5.5.

 

26

--------------------------------------------------------------------------------


 

SECTION 9

 

OPTIONAL FORMS OF BENEFIT

 

9.1                            Normal Form of Benefit.

 

(a)                               The normal form of benefit shall be an income
payable monthly for life, commencing on the Normal Retirement Date and
terminating with the payment preceding death; provided, however, that a
Participant may, with spousal consent under the terms of Section 9.4 hereof, if
applicable, elect to receive the amount credited to his Retirement Account (or
if greater, for distributions made prior to January 1, 2007, an amount equal to
the Actuarial Equivalent of his Accrued Benefit) in a single cash lump sum;
further provided, however, that if the Actuarial Equivalent value of such amount
does not exceed $1,000 (with respect to distributions commencing on or after
March 28, 2005) or $5,000 (with respect to distributions commencing prior to
March 28, 2005 and on or after January 1, 1998), such value shall automatically
be paid to the Participant in a cash lump sum in accordance with the last
sentence of Section 10.1 hereof.

 

(b)                              Notwithstanding the foregoing subsection
(a) and in the case of a Participant subject to the provisions of Section 5.5 or
Section 5.6, if such Participant’s Accrued Benefit is in fact determined
pursuant to Section 5.5 or Section 5.6, rather than with reference to the amount
credited to his Retirement Account, then the provisions of the foregoing
subsection (a) shall instead be applied with reference to such Accrued Benefit
so determined pursuant to Section 5.5 or Section 5.6, and in connection
therewith, the amount of any cash lump sum shall be the Actuarial Equivalent of
such Accrued Benefit.

 

9.2                            Automatic Post-Retirement Surviving Spouse
Option.  Subject to the conditions hereinafter set forth in this Section, if a
Participant has a Surviving Spouse at his Retirement Income Commencement Date,
the amount of retirement income payment to which he would otherwise be entitled
under the normal form of benefit described in Section 9.1 shall be reduced on an
Actuarial Equivalent basis to reflect the fact that, if such spouse shall
survive him, a retirement income shall be payable under the Plan to his
Surviving Spouse during such spouse’s remaining lifetime after his death in an
amount equal to 50% of the reduced amount of retirement income payments.  A
married Participant may elect (and may revoke such election and thereafter
reelect) that his retirement income not be paid in the 50% joint and survivor
form described in the preceding sentence, subject to the provisions of
Section 9.4 hereof.

 

9.3                            Notwithstanding the foregoing provisions of this
Section 9, a Participant who retires on or after his Early Retirement Date may,
subject to consent as provided in Sections 9.4 and 9.5 hereof, elect to receive
the value of (i) his entire Accrued Benefit in accordance with Option 1 or 2; or
(ii) his Accrued Benefit as of his Retirement Income Commencement Date less the
value of his Accrued Benefit as of December 31, 1990 separately in accordance
with Option 1 or 2, and his Accrued Benefit as of December 31, 1990 under a
Prior Plan separately in accordance with Option 3 or 4 or, for Retirement Income
Commencement Dates prior to November 1, 2008, Option 5.

 

27

--------------------------------------------------------------------------------


 

Option 1. An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 50%, 100% or,
effective for Plan Years beginning on or after January 1, 2008, 75% (in
accordance with his election) of such Actuarial Equivalent retirement income to
be paid to his contingent annuitant for the rest of the contingent annuitant’s
life.

 

Option 2. An Actuarial Equivalent retirement income to be paid to the retired
Participant payable for the greater of his lifetime or a period of ten
(10) years. If the retired Participant dies before the expiration of ten
(10) years, the remaining installments of his Actuarial Equivalent retirement
income shall be paid to his Beneficiary.

 

Option 3. An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and after his death either 25%, 66.67%,
75% or 100% (in accordance with his election) of such Actuarial Equivalent
retirement income to be paid to his contingent annuitant for the rest of the
contingent annuitant’s life. Notwithstanding the foregoing, the 66.67%
contingent annuity shall not be available for Retirement Income Commencement
Dates on or after November 1, 2008.

 

Option 4. An Actuarial Equivalent retirement income to be paid to the retired
Participant for the rest of his life, and if he dies before receiving 120
monthly payments, such Actuarial Equivalent retirement income to be paid to his
Beneficiary for the remainder of the 120 months.

 

Option 5. A Participant who retires early in accordance with Section 4.2 hereof
and whose Retirement Income Commencement Date is prior to November 1, 2008 may
elect to receive an Actuarial Equivalent retirement income providing larger
monthly payments, in lieu of the retirement income otherwise payable upon early
retirement, until the earliest date on which his Social Security benefit could
commence; thereafter his monthly retirement income payments shall be reduced by
the estimated monthly amount of his Social Security benefit computed to commence
on such date. This optional form provides, insofar as practical, a level total
retirement income (from this Plan and Social Security) for the Participant. In
the event of the election of this Social Security adjustment option, the monthly
payment of the adjusted retirement income shall commence at the date of
retirement and shall cease with the earlier of the last payment prior to the
death of the Participant or the last payment payable as calculated under this
option.

 

9.4                            The following rules and requirements must be met
in order for any optional form of retirement income to be applicable.

 

(a)                               The election must be made pursuant to a
qualified election (as described in paragraphs (b) and (g) of this Section) and
filed with the Committee or its designee within the 90-day period (180-day
period for Plan Years beginning on or after January 1, 2007) ending on the
Retirement Income Commencement Date.

 

(b)                              The consent of a contingent annuitant or
Beneficiary shall not be required for a qualified election of an option; except
that, if a married Participant elects to receive a form of benefit other than
the Automatic Post-Retirement Survivor Spouse Option described in Section 9.2
hereof, a qualified election requires that the Surviving Spouse waive

 

28

--------------------------------------------------------------------------------


 

such spouse’s right to the Automatic Post-Retirement Surviving Spouse Option. 
Such waiver shall not be effective unless (i) the consent is in writing;
(ii) the election designates a specific alternate Beneficiary, including any
class of Beneficiaries or any contingent Beneficiaries, which may not be changed
without spousal consent (or the Surviving Spouse expressly permits designations
by the Participant without any further spousal consent); (ii) the Surviving
Spouse’s consent acknowledges the effect of the election; (iv) the Surviving
Spouse’s consent is witnessed by a Plan representative or notary public; and
(v) the election designates a form of benefit payment that may not be changed
without spousal consent (or the Surviving Spouse expressly permits designations
by the Participant without any further spousal consent).  In the absence of a
waiver by such spouse, other than for the reason that such spouse cannot be
located, the election of a form of payment other than as provided in Section 9.2
hereof shall be null and void.  Any consent by a Surviving Spouse obtained under
this provision (or establishment that the consent of a Surviving Spouse may not
be obtained) shall be effective only with respect to such Surviving Spouse.  A
consent that permits designations by the Participant without any requirement of
further consent by the Surviving Spouse must acknowledge that such spouse has
the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that such spouse voluntarily elects to relinquish
either or both of such rights.  A revocation of a prior waiver may be made by a
Participant without the consent of the Surviving Spouse at any time prior to the
commencement of benefits.  The number of revocations shall not be limited.  No
consent obtained under this provision shall be valid unless the Participant has
received notice as provided in paragraph (g) of this Section.

 

(c)                               An election may not be made nor will it be
accepted by the Committee or its designee, or if accepted it shall become null
and void, if the Actuarial Equivalent value of the Participant’s entire Accrued
Benefit as of his Retirement Income Commencement Date would be $1,000 or less
(with respect to distributions commencing on or after March 28, 2005) or $5,000
or less (with respect to distributions commencing prior to March 28, 2005 and on
or after January 1, 1998), and such value shall automatically be paid to the
Participant in a cash lump sum.

 

(d)                             If the stated effective date of the option is
prior to the Participant’s Normal Retirement Date and the Participant continues
in service after such stated effective date, the election shall become null and
void but, subject to the rules and requirements contained in this Section, the
Participant may thereafter make another election.  If the stated effective date
is the Participant’s Normal Retirement Date or any later date and he continues
in service after such stated effective date, the option shall take effect upon
his subsequent death or retirement.

 

(e)                               If a Participant who has elected Option 4
under Section 9.3 hereof dies while the option is in effect, and his Beneficiary
is a natural person who survives the Participant but dies before the 120 monthly
payments have been paid to the Participant and the Beneficiary, the lump sum
discounted value of the unpaid balance of such 120 monthly payments shall be
paid to the Beneficiary’s estate.

 

(f)                                If the contingent annuitant is other than the
Surviving Spouse, and if the actuarial present value of the payments to be made
to the Participant under an option will be less than 51% of the Actuarial
Equivalent value of the normal form of retirement benefit provided in
Section 9.1 hereof, the optional benefit shall be adjusted so that the value of
the

 

29

--------------------------------------------------------------------------------


 

Participant’s benefit will be equal to 51% of the Actuarial Equivalent value of
the Participant’s normal form of retirement benefit.  Notwithstanding the
foregoing sentence, for annuity starting dates occurring on or after January 1,
2006, the level of benefits payable to a contingent annuitant who is not the
Surviving Spouse shall be determined in accordance with Q&A-2(c) of Treasury
Regulations Section 1.401(a)(9)-6, as applicable.

 

(g)                              No election shall be a qualified election
unless, at least 30 days (or such a shorter period permitted by the Code and the
regulations promulgated thereunder) and no more than 90 days (180 days for Plan
Years beginning on or after January 1, 2007) prior to the Participant’s
Retirement Income Commencement Date, the Committee shall furnish him (by mail or
personal delivery) a statement generally describing the 50% joint and survivor
form and other optional forms of benefit and explaining the relative financial
effects of making an election under Section 9.2 hereof, or an election of an
optional form of payment under Section 9.3 hereof.  The statement shall also
describe the right of the Participant and his Surviving Spouse to waive the 50%
joint and survivor form, the effect of such a waiver, and the right to revoke
such waiver.

 

9.5                            If the Actuarial Equivalent value of a
Participant’s vested Accrued Benefit exceeds $1,000 (or $5,000 for the period
from January 1, 1998 through March 27, 2005), and the Accrued Benefit is
“immediately distributable” (as defined below), the Participant and any
Surviving Spouse (or where either the Participant or the spouse has died, the
survivor) must consent to any distribution of such Accrued Benefit.  An Accrued
Benefit is “immediately distributable” if any part of the Accrued Benefit could
be distributed to the Participant (or Surviving Spouse) before the Participant
attains (or would have attained if not deceased) Normal Retirement Age.  The
consent of the Participant and any Surviving Spouse shall be obtained in writing
within the 90-day period (180-day period for Plan Years beginning on or after
January 1, 2007) ending on the Retirement Income Commencement Date.  The
Participant and any Surviving Spouse shall be notified of the right to defer any
distribution until the Participant’s Accrued Benefit is no longer immediately
distributable and, for Plan Years beginning on or after January 1, 2008, of the
consequences of failing to defer receipt of such distribution).  Such
notification shall include a general description of the material features, and
an explanation of the relative values of, the optional forms of benefit
available under the Plan in a manner that would satisfy the notice requirements
of Section 417(a)(3) of the Code, and shall be provided no less than 30 days (or
such shorter period permitted by the Code and the regulations promulgated
thereunder) and no more than 90 days (180 days for Plan Years beginning on or
after January 1, 2007) prior to the Retirement Income Commencement Date. 
Notwithstanding the foregoing, only the Participant need consent to the
commencement of a distribution in the form of a 50%, 75% or 100% joint and
survivor annuity described in Option 1 or Option 3 under Section 9.3 while the
Accrued Benefit is immediately distributable, provided that the Surviving Spouse
is the contingent annuitant.  Neither the consent of the Participant nor the
Surviving Spouse shall be required to the extent that a distribution is required
to satisfy Section 401(a)(9) or 415 of the Code.

 

9.6                            Any Distributee (as defined below) who is
entitled to receive a Plan distribution that would be an “Eligible Rollover
Distribution” (as defined below), may elect to have such distribution paid in
the form of a direct trustee-to-trustee transfer to an “Eligible Retirement
Plan” (as defined below) specified by such individual.  The Committee shall
prescribe uniform rules for making such direct transfer election.  For purposes
of this Section 9.6:

 

30

--------------------------------------------------------------------------------


 

(a)                               “Distributee” means a (i) Participant,
(ii) the Surviving Spouse of a Participant, (iii) an alternate payee (within the
meaning of Section 414(p) of the Code) who is a Spouse or former Spouse of the
Participant, or (iv), effective for distributions on or after January 1, 2007, a
non-Spouse Beneficiary.

 

(b)                              “Eligible Rollover Distribution” means any
distribution of all or any portion of the balance to the credit of the
individual, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the individual or the joint lives (or joint life expectancies) of the individual
and the individual’s designated Beneficiary, or for a specified period of ten
(10) years or more; any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code; and any distribution that is made upon
hardship of the individual.

 

(c)                               “Eligible Retirement Plan” means any of the
following plans or arrangements that accepts the individual’s Eligible Rollover
Distribution: (i) an individual retirement account described in
Section 408(a) of the Code, (ii) an individual retirement annuity described in
Section 408(b) of the Code, (iii) a Roth IRA described in Section 408A of the
Code, (iv) a qualified plan trust, (v) an annuity plan described in
Section 403(a) of the Code, (vi) an annuity contract described in
Section 403(b) of the Code, or (vii) an eligible deferred compensation plan
described in Section 457(b) of the Code that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state.  In the case of a non-Spouse Beneficiary, an “Eligible
Retirement Plan” shall include only (i) an individual retirement account
described in Section 408(a) of the Code, (ii) an individual retirement annuity
described in Section 408(b) of the Code (other than an endowment contract) or
(iii) a Roth IRA described in Section 408A of the Code, established for the
purpose of receiving the Eligible Rollover Distribution on behalf of such
non-Spouse Beneficiary.

 

31

--------------------------------------------------------------------------------

 


 

SECTION 10

 

PAYMENT OF RETIREMENT INCOME

 

10.1                    Subject to the provisions of Sections 9 and 11 hereof,
retirement income payable in other than a lump sum shall be payable in monthly
installments, as of the first day of each month with the first payment to be
made as of the appropriate retirement date or earlier date of termination of
employment, but in no event later than the 60th day after the later of the close
of the Plan Year in which the Participant attains age 65 or terminates
employment or in which occurs his tenth (10th) Year of Credited Service, and
with final payment to be made as of the first day of the month in which death
occurs, or, if earlier, the first day of the month payments cease under the
option elected.  Subject to the foregoing sentence, retirement income payable in
a single cash lump sum shall be paid on or as soon as administratively possible
following the date he becomes entitled thereto.

 

10.2                    Anything elsewhere in the Plan to the contrary
notwithstanding, the entire nonforfeitable interest of each Participant shall be
either:

 

(a)                               distributed to the Participant not later than
the Participant’s “Required Beginning Date” (as defined in Section 10.2(b)), or

 

(b)                              distributed to, or for the benefit of, the
Participant and the Participant’s contingent annuitant in installments beginning
not later than the Participant’s Required Beginning Date and continuing, in
accordance with such regulations as the Secretary of the Treasury may prescribe,
(i) over the life of the Participant or over the lives of the Participant and
the Participant’s contingent annuitant or (ii) over a period certain not
extending beyond the life expectancy of the Participant and the Participant’s
Beneficiary.  For purposes of this Section, the “Required Beginning Date” shall
mean the later of April 1 of the calendar year which follows the calendar year
in which the Participant attains age 70½, or the calendar year in which the
Participant retires; provided, however, that a distribution to a Participant who
is a “five percent owner” (as defined in Section 416 of the Code) shall begin no
later than April 1 of the calendar year which follows the calendar year in which
such Participant attains age 70½.  Notwithstanding the foregoing, any
Participant who attains age 70½ after December 31, 1995 but on or before
December 31, 1997 may elect to nevertheless commence his distribution on April 1
of the calendar year following the calendar year in which the Participant
attains age 70½ even if the Participant is still employed by the Employer.  In
addition to the foregoing, in applying the rules of this Section 10.2, the
regulations promulgated under Section 401(a)(9) of the Code are incorporated
herein by reference, as are the rules promulgated by the Department of the
Treasury and the Internal Revenue Service with respect to compliance with
Section 401(a)(9) of the Code without violating Section 411(d)(6) of the Code.

 

If distribution of a Participant’s nonforfeitable interest has begun in
accordance with Section 10.2(b) hereof and the Participant dies before his
entire nonforfeitable interest has been distributed to him, the remaining
portion of such interest shall be distributed at least as rapidly as under the
method of distribution being used under Section 10.2(b) hereof as of the date of
the Participant’s death.

 

32

--------------------------------------------------------------------------------


 

If a Participant dies before distribution of the Participant’s nonforfeitable
interest has begun in accordance with Section 10.2(b) hereof, the entire
nonforfeitable interest shall be distributed within five years after the death
of the Participant, except such portion thereof as shall be payable in
installments to, or for the benefit of, the Participant’s contingent annuitant,
beginning not later than one (1) year after the date of the Participant’s death
and continuing, in accordance with such regulations as the Secretary of the
Treasury may prescribe, over the life of the contingent annuitant (or over a
period certain not extending beyond the life expectancy of the contingent
annuitant); provided, however, that if the Surviving Spouse is the Participant’s
contingent annuitant, the date on which the distributions are required to begin
shall not be later than the Participant’s Required Beginning Date and, if the
Surviving Spouse dies before the distributions to the Surviving Spouse begin,
this paragraph shall be applied as if the Surviving Spouse was the Participant.

 

33

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION OF THE PLAN

 

11.1                    Except with respect to those responsibilities delegated
to the Fiduciary Committee hereunder, the Plan shall be administered by the
Committee, which shall be responsible for carrying out the provisions of the
Plan.  The Committee shall be a “named fiduciary” under Section 402(a)(2) of
ERISA.  The Committee shall consist of at least three (3) members who shall be
appointed in the manner authorized by the Board.  Vacancies therein shall be
filled in the same manner as appointments.  Any member of the Committee may be
removed by action of the Board or may resign of his own accord by delivering his
written resignation to the Board and to the secretary of the Committee.

 

11.2                    The members of the Committee shall elect from their
number a chairman.  The chairman shall appoint a secretary, who need not be a
member of the Committee.  The members of the Committee may appoint from their
number subcommittees with such powers as they shall determine, may authorize one
or more of their number or any agent to execute or deliver any instrument or
make any payment in their behalf, and may employ clerks and may employ such
counsel, accountants, and actuaries as may be required in carrying out the
provisions of the Plan.

 

11.3                    The Committee shall hold meetings upon such notice, at
such time, and at such place as they may determine.

 

11.4                    A majority of the members of the Committee at the time
in office shall constitute a quorum for the transaction of business.  All
resolutions or other actions taken by the Committee shall be by the affirmative
vote of a majority of those present at the meeting, or the written consent of a
majority of members at the time in office, if they act without a meeting.

 

11.5                    No member of the Committee who is also an Employee shall
receive any compensation for his services as such, but the Employer may
reimburse any member for any necessary expenses incurred.

 

11.6                    The Committee shall from time to time establish
rules for the administration of the Plan and the transaction of its business. 
Except as herein otherwise expressly provided, the Committee shall have the
exclusive right to interpret the Plan and to decide any matters arising
thereunder in connection with the administration of the Plan, the eligibility of
any person to benefits thereunder and the amounts of such benefits.  It shall
endeavor to act by general rules so as not to discriminate in favor of any
person.  Its decisions and the records of the Committee shall be conclusive and
binding upon the Employer, the Participants, and all other persons having any
interest under the Plan.

 

The Committee shall have the power to amend the Plan, provided that such
amendment does not increase the total cost of providing benefits under the Plan
by an amount in excess of $1,000,000 in any Plan Year computed in accordance
with generally accepted accounting or actuarial principles; and provided,
further, that such amendment does not affect the duties delegated hereunder to
the Fiduciary Committee.

 

34

--------------------------------------------------------------------------------


 

The Committee may appoint a Plan administrator for the Plan and shall delegate
to the Plan administrator the duty to maintain all records and accounts
necessary for the effective administration of the Plan, and to take any actions
necessary to comply with the reporting and disclosure requirements imposed by
the Code, ERISA and any other applicable federal or state statute or regulation,
including any law or regulation promulgated by any foreign governing body which
applies to the Plan.  The Committee may delegate to any Plan administrator such
other duties as it may deem necessary and appropriate.  The Committee shall
receive reports from each such Plan administrator as the Committee may request.

 

11.7                    The Committee shall cause to be maintained accounts
showing the fiscal transactions of the Plan, and in connection therewith shall
require the Trustee to submit any necessary reports, and shall keep in
convenient form such data as may be necessary for actuarial valuations of the
assets and liabilities of the Plan.  The Committee may retain counsel,
accountants, actuaries and/or other persons to assist in the discharge of its
duties.

 

11.8                    The members of the Committee, the Fiduciary Committee,
the Board, and the officers and directors of the Employer shall be entitled to
rely upon all tables, valuations, certificates, and reports furnished by any
duly appointed actuary, upon all certificates and reports made by any duly
appointed accountant, and upon all opinions given by any duly appointed legal
counsel.  The members of the Committee, the Fiduciary Committee, the Board, and
the officers and directors of the Employer shall not be held liable for any
action taken in good faith in reliance upon any such tables, valuations,
certificates, reports, or opinions.  All actions so taken shall be conclusive
upon each of them and upon all persons having any interest under the Plan.  No
member of the Committee shall be personally liable by virtue of any instrument
executed by him or on his behalf as a member of the Committee, or for any
mistake of judgment made by himself or any other member or by anyone employed by
the Employer, or for any loss unless resulting from his own actions, including
gross negligence or willful misconduct.  Each member of the Committee shall be
indemnified by the Employer against losses reasonably incurred by him in
connection with any claim, proceeding or action to which he may be a party by
reason of his membership in the Committee (including amounts paid in a
settlement approved by the Employer and reasonable attorney’s fees and expenses
incurred in connection with such claim, proceeding or action); provided,
however, that such indemnification shall not apply to matters as to which he
shall be finally adjudged, by a court of competent jurisdiction in a decision
from which no appeal may be taken or with respect to which the time to appeal
has expired without an appeal having been made, to have engaged in gross
negligence or willful misconduct.  The foregoing right of indemnification shall
be in addition to any other rights to which any such member may be entitled as a
matter of law or pursuant to the bylaws of Estee Lauder or any other Employer.

 

11.9                    In the event that any Participant, contingent annuitant
or Beneficiary claims to be entitled to a benefit under the Plan, and the
Committee determines that such claim should be denied in whole or in part, the
Committee shall, in writing, notify such claimant within 90 days of receipt of
such claim that his claim has been denied, setting forth the specific reasons
for such denial.  Such notification shall be written in a manner reasonably
expected to be understood by such Participant or other payee and shall set forth
the pertinent sections of the Plan relied on and, where appropriate, an
explanation of how the claimant can obtain review of

 

35

--------------------------------------------------------------------------------


 

such denial.  Within 60 days after the mailing or delivery by the Committee of
such notice, such claimant may request, by mailing or delivery of written notice
to the Committee, a review by the Committee of the decision denying the claim. 
If the claimant fails to request such a hearing within such 60-day period, it
shall be conclusively determined for all purposes of this Plan that the denial
of such claim by the Committee is correct.  If such claimant requests a review
within such 60-day period, he shall have the opportunity to review pertinent
documents and to submit a written statement to the Committee.  After such
review, the Committee shall determine whether such denial of the claim was
correct and shall notify such claimant in writing of its determination within 60
days from receipt of his request and no further review shall thereafter be
required by the Committee.

 

36

--------------------------------------------------------------------------------


 

SECTION 12

 

INVESTMENT OF PLAN ASSETS;
DUTIES OF FIDUCIARY COMMITTEE

 

12.1                    All assets for providing the benefits of the Plan shall
be held in trust for the exclusive benefit of Participants, contingent
annuitants and Beneficiaries under the Plan, and no part of the corpus or income
shall be used for, or diverted to, purposes other than for the exclusive benefit
of Participants, contingent annuitants, and Beneficiaries under the Plan except
as provided in Sections 6.3 and 16.4 hereof.  No Participant, contingent
annuitant, or Beneficiary under the Plan, nor any other person, shall have any
interest in or right to any part of the earnings of the Trust Fund, or any
rights in, to, or under the Trust Fund or any part of its assets, except to the
extent expressly provided in the Plan.

 

12.2                    All contributions to the Plan by the Employer shall be
committed in trust to the Trustee and/or to an insurance company as provided for
in Section 404 of ERISA.  The Trustee shall be appointed from time to time by
the Fiduciary Committee by the appropriate instrument, with such powers in the
Trustee as to investment, reinvestment, control, and disbursement of the funds
as the Fiduciary Committee shall approve and as shall be in accordance with the
Plan.  The Fiduciary Committee may remove, replace, or add a Trustee at any
time.  Upon the removal, replacement, or resignation of any Trustee, the
Fiduciary Committee may designate a successor Trustee.

 

12.3                    In the discretion of the Fiduciary Committee all
contributions to the Plan by the Employer committed to the Trustee and/or
insurance company may be commingled from time to time in whole or in part with
any other fund or funds held by the Trustee and/or insurance company for use in
connection with the payment of pensions of any Employee of the Employer or with
any other fund or funds held by the Trustee and/or insurance company pursuant to
any other retirement plan which is a qualified pension plan under
Section 401(a) of the Code.  For purposes of this Plan, the word “fund” or
“funds” as used in this Section 12 and hereafter in this Plan shall mean the
allocable portion of the fund or funds held by the Trustee and/or insurance
company in respect of the contributions made pursuant to this Plan.

 

12.4                    The Fiduciary Committee shall determine the manner in
which the funds of the Plan shall be disbursed in accordance with the Plan and
the provisions of the trust instrument, including the form of voucher or warrant
to be used in making disbursements and the qualifications of persons authorized
to approve and sign the same and any other matters incident to the disbursement
of such funds.

 

12.5                    The Fiduciary Committee shall adopt from time to time
actuarial tables to be used as the basis for all actuarial calculations and
shall recommend the rates of contribution payable by the Employer to the Plan as
provided in Section 6 hereof.  The Fiduciary Committee shall determine from time
to time the per centum rate of interest to be used as the basis for all
calculations.  As an aid to the Fiduciary Committee in adopting tables and in
recommending the rates of contribution payable by the Employer to the Plan, the
actuary appointed by the Fiduciary Committee shall make annual actuarial
valuations of the assets and liabilities of the Plan and

 

37

--------------------------------------------------------------------------------


 

shall certify to the Fiduciary Committee the tables and rates of contribution
which he would recommend for use by the Fiduciary Committee.

 

38

--------------------------------------------------------------------------------


 

SECTION 13

 

OBLIGATIONS OF THE EMPLOYER

 

13.1                    All contributions by the Employer for benefits under the
Plan shall be voluntary, and the Employer shall be under no legal obligation to
make and/or continue to make them.  The Employer shall have no liability in
respect to payments or benefits or otherwise under the Plan, and the Employer
shall have no liability in respect to the administration of the Trust Fund or of
the funds, securities, or other assets paid over to the Trustee, and each
Participant, each contingent annuitant, and each Beneficiary shall look solely
to such Trust Fund for any payments or benefits under the Plan.

 

39

--------------------------------------------------------------------------------


 

SECTION 14

 

MISCELLANEOUS PROVISIONS

 

14.1                    Except as otherwise provided by law (which shall include
a “qualified domestic relations order” pursuant to Section 414(p) of the Code
and any other circumstance described in Section 401(a)(13) of the Code and the
Treasury regulations promulgated thereunder), no benefit payable under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge; nor shall any such benefit be in any
manner liable for or subject to the debts, contracts, liabilities, engagements,
or torts of the person entitled to such benefit.

 

14.2                    If any Participant, contingent annuitant, or Beneficiary
under the Plan shall become bankrupt or attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any benefit in a manner not allowed
pursuant to Section 14.1, then such benefit shall, in the discretion of the
Committee, cease and terminate.  In that event the Committee shall hold or apply
the benefit or any part thereof to or for such Participant, contingent annuitant
or Beneficiary, his spouse, children, or other dependents, or any of them, in
such manner and in such proportions as the Committee shall in its sole
discretion determine.

 

14.3                    The establishment and/or maintenance of the Plan shall
not be construed as conferring any rights upon any Employee or any person for a
continuation of employment, and shall not be construed as limiting in any way
the right of the Employer to discharge any Employee or to treat him without
regard to the effect which such treatment might have upon him as a Participant
of the Plan.

 

14.4                    If any person entitled to receive any benefits from the
Trust Fund is a minor or, in the judgment of the Committee, legally, physically
or mentally incapable of personally receiving any distributions, the Committee
may instruct the Trustee to make distribution to such other person, persons, or
institutions that, in the judgment of the Committee, are then maintaining or
have custody of such distributee.

 

14.5                    The determination of the Committee as to the identity of
the proper payee of any benefit under the Plan and the amount of such benefit
properly payable shall be conclusive, and payment in accordance with such
determination shall constitute a complete discharge of all obligations on
account of such benefit.

 

14.6                    In the event any amount shall become payable from the
Trust Fund to a Beneficiary or the estate of any deceased person and if, after
written notice from the Trustee mailed to the last known address of such
Beneficiary, or of the executor or administrator of such estate (as certified to
the Trustee by the Committee), such person or such executor or administrator
shall not have presented himself to the Trustee within two (2) years after the
mailing of such notice, the Trustee shall notify the Committee, and the
Committee shall instruct the Trustee to distribute such amount due to such
Beneficiary or such estate among one or more of the spouse and blood relatives
of such deceased person, as designated by the Committee.

 

40

--------------------------------------------------------------------------------


 

14.7                    This Plan may be adopted, by action of the Board of
Directors, with respect to Employees who are United States citizens employed by
a foreign subsidiary (as defined in Section 3121(1)(8) of the Code) of the
Employer, with such Employees being treated as Employees of an Employer for the
purpose described in Section 406 of the Code if the following conditions are
met:

 

(a)                               the Employer has entered into an agreement
under Section 3121(1) of the Code which applies to the foreign subsidiary by
which such Employees are employed; and

 

(b)                              no contributions under another funded plan of
deferred compensation (whether or not a plan described in Section 401(a),
403(a), or 405(a) of the Code) are provided by any other Employer with respect
to the remuneration paid to such Employees by such subsidiary.

 

14.8                    In the case of any merger or consolidation with, or
transfer of assets or liabilities to, any other plan each Participant in the
Plan will (if the Plan then terminated) receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).  Such merger,
consolidation or transfer shall comply with Section 414(l) of the Code and the
regulations promulgated thereunder.

 

14.9                    The rights of any person who terminated employment or
retired on or before the effective date of any of the relevant provisions of
this restatement, including his eligibility for benefits, shall be determined
solely under the terms of the Plan as in effect on the date of his termination
of employment or retirement, unless such person is thereafter reemployed and
again becomes a Participant.

 

14.10            Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Code.

 

14.11            In the case of a Participant who, on or after January 1, 2007,
dies while performing “qualified military service” (within the meaning of
Section 414(u)(5) of the Code), the survivors of the Participant shall be
entitled to any additional benefits (including vesting) provided under the Plan
had the Participant resumed and then terminated employment on account of death.

 

41

--------------------------------------------------------------------------------

 


 

SECTION 15

 

ADOPTION OF PLAN BY MEMBERS OF THE GROUP

 

15.1                    Any member of the Group, other than Estee Lauder, or any
other corporation or unincorporated trade or business which is not a member of
the Group may, with the consent of the Board of Directors, adopt this Plan,
thereby bringing such Group member or other corporation or unincorporated trade
or business within the definition of Employer.  With respect to such member of
the Group or other corporation or unincorporated trade or business, the term
“Original Effective Date” of the Plan shall refer to the date as to which such
member adopts the Plan or the date as of which the Plan is extended to such
member as the case may be.

 

15.2                    The Board of Directors shall, subject to the
requirements of ERISA and the Code, determine the extent to which, if at all,
the period of employment prior to the extension of the Plan to a member of the
Group or other corporation or unincorporated trade or business shall be
recognized for purposes of the Plan.

 

15.3                    In the event that a retirement plan or pension plan
maintained by a member of the Group, or other corporation or unincorporated
trade or business, for any other division, plant, or location is added to this
Plan, the rights and benefits of Employees who were covered under such other
plan shall, from and after the Original Effective Date of the Plan with respect
to said Employer, be determined under such terms and conditions with respect to
such Employees as shall be specified by the Board of Directors in the resolution
approving the adoption or extension of the Plan as to the said Employees.

 

The assets under such other plans maintained by a member of the group applicable
to Employees to be covered by this Plan shall, to the extent practicable and
subject to the provisions of Section 14.8 hereof, be transferred to the Fund
under this Plan, and such transferred assets shall be merged with the Fund held
under this Plan.

 

15.4                    If any Employer which has come within the definition of
Employer pursuant to this Section 15 subsequently withdraws or is withdrawn from
the Plan, or discontinues the Plan with respect to all or part of its Employees,
the Committee shall determine the share of the Fund which shall be allocated to
the Employees of such Employer who are thereby affected.  If a separate defined
benefit pension plan is being continued for such Employees, such Employer shall,
subject to the provisions of Section 14.8 hereof, designate a successor Trustee
under a separate instrument to whom such allocable funds shall be transferred
with respect to all or the specified classifications of its Employees, as the
case may be, unless the Board of Directors shall determine that such Employer
and its affected Employees may upon proper action of such Employer continue to
participate in the Trust Fund maintained in connection with this Plan.  If the
Plan is discontinued with respect to all or part of such Employer’s Employees,
such allocable funds shall be allocated with respect to each Employee affected,
and shall be applied pursuant to Section 16.4 hereof.

 

15.5                    If any Employer which is not a member of the Group which
includes Estee Lauder adopts the Plan in accordance with Section 15.1, the Plan
shall be treated as a “multiple

 

42

--------------------------------------------------------------------------------


 

employer plan” within the meaning of Section 413(c) of the Code, and it shall
comply with all the requirements of the Code and ERISA applicable to such plans.

 

43

--------------------------------------------------------------------------------


 

SECTION 16

 

AMENDMENT AND TERMINATION

 

16.1                    Estee Lauder reserves the right at any time, and from
time to time, by action of the Committee to amend, in whole or in part,
retroactively or prospectively or both, any or all of the provisions of the
Plan; provided, however, that no part of the assets of the Plan shall, by reason
of any amendment, be used for or diverted to purposes other than for the
exclusive benefit of Participants, contingent annuitants, and Beneficiaries; and
further provided that any amendment adopted by the Committee which would cause
the Plan and the trust established under the Plan to cease to meet the
requirements of Section 401(a) or 501(a) of the Code respectively, shall be null
and void; and any actions taken under the Plan pursuant to such amendment, any
benefit increases (or decreases) accruing under the Plan as a result of such
amendment, and any increases (or decreases) in benefit payments under the Plan
made as a result of such amendment, during the period from the date of adoption
of such amendment to the date it is determined that such amendment should so
cause the Plan and the trust under the Plan to cease to meet such requirements,
shall be, respectively, rectified, nullified, and restored as soon as possible
to the extent necessary to permit the Plan and the trust under the Plan to
continue to meet the requirements of Section 401(a) and 501(a) of the Code,
respectively.

 

Notwithstanding the previous paragraph herein, no amendment to the Plan shall:

 

(a)                               reduce the Participant’s accrued normal
retirement income as of the date on which the amendment is adopted,

 

(b)                              eliminate or reduce any early retirement
benefit or retirement-type subsidy (to be determined by regulation), or an
optional form of retirement income under the Plan, with respect to the accrued
normal retirement income, or

 

(c)                               reduce a retired Participant’s retirement
income as of the beginning of the Plan Year in which the amendment is effective.

 

The Board of Directors’ approval shall be required for any amendment to the Plan
which is anticipated by the Committee to increase the cost to Estee Lauder of
maintaining the Plan by an amount in excess of $1,000,000 in any Plan Year,
computed in accordance with generally accepted accounting or actuarial
principles.

 

16.2                    The Board of Directors may terminate the Plan at any
time as to all or any particular group or groups of Participants and such other
persons, if any, who have or may become entitled to benefits under the Plan on
account of such Participants as to whom the Plan shall have been terminated,
which Participants and other persons shall be referred to collectively as the
terminated group in this Section 16.  After the Plan termination date which is
applicable to the terminated group, benefits shall be provided to the terminated
group in accordance with Section 16.4 hereof.  In the event of such termination,
each member of the terminated group will be fully (100%) vested in his accrued
benefit.

 

16.3                    The terminated group’s portion of the Fund shall equal
the sum of that part of the fair market value on the Plan termination date of
the entire Fund that would have been

 

44

--------------------------------------------------------------------------------


 

allocated to each person in the terminated group in accordance with Section 16.4
hereof if the Plan had been terminated on such date as to all Participants in
the Plan and no expenses were incurred in connection with such termination of
the Plan.

 

16.4                    A terminated group’s share of the Fund shall be
allocated as follows:

 

(a)                               first, to provide benefits to each person in
the terminated group in accordance with Section 4044(a) of ERISA, and the
regulations issued pursuant thereto;

 

(b)                              then, to the extent that after the making of
the allocation described in (a) above, there remain in the Fund any assets which
are applicable to the terminated group, the said assets shall be applied to pay
for any unpaid administrative expenses for the administration of the Plan as to
the terminated group; and

 

(c)                               lastly, to the extent that after making the
allocations described in (a) and (b) above, there remain in the Fund any assets
which are applicable to the terminated group, then such remaining assets shall
be paid to the Employer for its own use and benefit provided that such payment
to the Employer does not contravene any provision of law.

 

16.5                    Upon termination of the Plan, (i) the rate of interest
used to determine accrued benefits under the Plan shall be equal to the average
of the rates of interest used under the Plan during the five (5)-year period
ending on the termination date, and (ii) the interest rate and mortality table
used to determine the amount of any benefit under the Plan payable in the form
of an annuity payable at normal retirement age shall be the rate and table
specified in Appendix A, except that if such rate is a variable rate, the
interest rate shall be determined under the rules of clause (i). This section
shall be interpreted and applied in a manner consistent with
Section 411(b)(5)(B)(vi) of the Code and the guidance issued thereunder.

 

45

--------------------------------------------------------------------------------


 

SECTION 17

 

LIMITATION ACCORDING TO
TREASURY DEPARTMENT REQUIREMENTS

 

The purpose of this Section is to conform the Plan to the requirements of
Section 1.401(a)(4)-5(b) of the Income Tax Regulations.

 

17.1                    If a benefit becomes or is payable for a Plan Year to a
Participant who is among the 25 highest paid “highly compensated employees” or
“highly compensated former employees” (each as defined in Section 414(q) of the
Code and regulations and rulings issued thereunder) for a Plan Year, such
benefit cannot exceed an amount equal to the payments that would be made during
the Plan Year on behalf of the Participant under a single life annuity that is
the Actuarial Equivalent of the sum of the Participant’s Accrued Benefit and any
other benefits under the Plan; provided, however, that this Section shall not
apply if (i) benefits that would be payable to such a Participant are less than
1% of the total value of current liabilities under the Plan, or (ii) the assets
of the Trust Fund exceed, immediately after payment of a benefit to such a
Participant, 110% of the value of current liabilities under the Plan.  (For
purposes of this Section, the value of current liabilities shall be as defined
in Section 412(l)(7) of the Code.)

 

17.2                    In the event of a termination of the Plan, the benefit
of any highly compensated employee or highly compensated former employee shall
be limited to a benefit that is nondiscriminatory under Section 401(a)(4) of the
Code.

 

17.3                    In the event Congress should provide by statute, or the
Internal Revenue Service or Department of the Treasury should provide by
regulation or ruling, that such limitations are no longer necessary for the Plan
to meet the requirements of Section 401(a) or other applicable provisions of the
Code then in effect, such limitations shall become void and shall no longer
apply, without the necessity of further amendment to the Plan.

 

46

--------------------------------------------------------------------------------


 

SECTION 18

 

TOP-HEAVY PLAN PROVISIONS

 

18.1                    Anything elsewhere in this Plan to the contrary
notwithstanding, the provisions of this Section 18 shall apply to the Plan for
any Plan Year if, on the last day of the preceding Plan Year, either (i) the
present equivalent actuarial value of the cumulative accrued normal retirement
income of Key Employees exceeds 60% of the present equivalent actuarial value of
the cumulative accrued normal retirement income of all Participants, or (ii) the
sum of (A) the present equivalent actuarial value of the cumulative accrued
normal retirement income of Key Employees under the Plan, (B) the present
equivalent actuarial value of the accumulated accrued benefits of Key Employees
under all other qualified defined benefit plans included in the Aggregation
Group, and (C) the cumulative account balances of Key Employees under all
qualified defined contribution plans included in the Aggregation Group exceeds
60% of the sum of (D) the present equivalent actuarial value of the cumulative
accrued normal retirement income of all Participants under the Plan, (E) the
present equivalent actuarial value of the accumulated accrued benefits of all
Participants under all other qualified defined benefit plans included in the
Aggregation Group, and (F) the cumulative account balances of all Participants
under all qualified defined contribution plans included in the Aggregation
Group.  For the purpose of the foregoing sentence, the “equivalent actuarial
value” of the cumulative accrued normal retirement income of each Participant
under the Plan shall be calculated utilizing a 5% interest rate assumption and
is increased by the amount of the aggregate distributions, if any, made with
respect to the Participant under the Plan during the five (5)-year period ending
on the last day of the preceding Plan Year (except that for Plan Years beginning
on or after January 1, 2002, distributions on account of severance from
employment, death or disability shall be taken into account only if made during
the one (1)-year period ending on the last day of the preceding Plan Year); and
the present equivalent actuarial value of the accumulated accrued benefit of
each Participant under all other qualified defined benefit plans and the
cumulative account balances of each Participant under any qualified defined
contribution plan shall be increased by the amount of the aggregate
distributions, if any, made with respect to the Participant under such other
plan during that five (5)-year period (or one (1)-year period, as applicable). 
The term “Aggregation Group” shall mean all plans to which the Employer
contributes in which a Key Employee is a Participant and all other plans to
which the Employer contributes that enable any such plan to meet the
requirements of Section 401(a)(4) or Section 410 of the Code.  If a Participant
is not a Key Employee for any Plan Year, but was a Key Employee in a prior Plan
Year, the accrued normal retirement income for such Participant shall not be
taken into account.  The accrued normal retirement income of any Participant or
former Participant who has not during the five (5)-year period ending on the
last day of the preceding Plan Year received from the Employer any compensation
other than benefits under the Plan (or for determinations on or after January 1,
2002, who has not during the one (1)-year period ending on the last day of the
preceding Plan Year performed any services for the Employer) shall not be taken
into account.  In any Plan Year for which the provisions of this Section 18
apply and thereafter, each Employee who is a Participant during that Plan Year
and has completed at least three (3) Years of Service shall have a
nonforfeitable right, in the event he ceases to be an Employee prior to his
Normal Retirement Date, otherwise than by death or early retirement, to receive
for the remainder of his life (beginning at his Normal Retirement Date if he is
still living) a deferred vested retirement

 

47

--------------------------------------------------------------------------------


 

income in an amount per month equal to his accrued normal retirement income
computed as of the date he ceases to be an Employee (including benefits accrued
before the provisions of this Section 18 apply).

 

Notwithstanding the foregoing, each such Employee who has completed not less
than three (3) Years of Service shall be permitted to elect, within 90 days
after the first day of the Plan Year for which the provisions of this Section 18
apply, to have his nonforfeitable percentage computed in accordance with the
provisions of Section 8 hereof without regard to this paragraph.

 

18.2                    In any Plan Year for which the provisions of this
Section 18 apply, if the accrued normal retirement income of any Participant who
is not a Key Employee, when expressed as an equivalent actuarial value of a
benefit payable annually in the form of a single life annuity (with no ancillary
benefits) beginning when the Participant attains age 65 (without taking into
account contributions or benefits under Chapter 2 of Chapter 21 of Title II of
the Social Security Act, or any other Federal or State law), is less than the
Compensation from Estee Lauder not in excess of $150,000 ($200,000 for Plan
Years beginning on or after January 1, 2002), for years in the Participant’s
Testing Period, then the accrued normal retirement income of that Participant
shall be increased to an amount equal at the last day of that Plan Year to such
Applicable Percentage of the Participant’s average Compensation from the
Employer for years in the Participant’s Testing Period.

 

18.3                    In any Plan Year for which the provisions of this
Section 18 apply, the Compensation from the Employer of each Participant taken
into account under the Plan shall not exceed the first $150,000 ($200,000 for
Plan Years beginning on or after January 1, 2002) (or such other figure as shall
result from such annual cost-of-living adjustments as the Secretary of the
Treasury or his delegate shall make pursuant to Section 401(a)(17)(B) of the
Code).

 

18.4                    In any Plan Year commencing prior to January 1, 2000 for
which the provisions of this Section 18 apply, the figure “1.0” shall be
substituted for the figure “1.25” as required by Section 416 of the Code for the
purpose of determining an Employee’s “defined contribution plan fraction” and
“defined benefit plan fraction” under Section 415(e) of the Code.

 

18.5                    For purposes of this Section, the following definitions
shall apply:

 

(a)                               “Applicable Percentage” means, in respect of
any Participant, the lesser of (i) 2% multiplied by the number of the
Participant’s Years of Service (disregarding any Year of Service in which ended
a Plan Year for which the provisions of this Section 18 were not applicable and
any Year of Service completed in a Plan Year beginning before January 1, 1984)
or (ii) 20%.

 

(b)                              “Compensation” means, for purposes of this
Section only, Compensation as defined in Section 2.10 hereof but including any
special pay or remuneration reportable to the Internal Revenue Service on
Form W-2 for Federal income tax purposes, but with respect to Plan Years
commencing prior to January 1, 1998, “Compensation” excludes contributions made
by an Employer on behalf of an Employee under a “cash or deferred arrangement”
described in Section 401(k) of the Code.

 

48

--------------------------------------------------------------------------------


 

(c)                               “Key Employee” means a Participant, former
Participant or the contingent annuitant of any Participant who, at any time
during the Plan Year or, for determinations prior to January 1, 2002, any of the
four (4) preceding Plan Years, is or was

 

(i)                                  an officer of an Employer whose
compensation from the Employer for the Plan Year exceeds (A) for determinations
prior to January 1, 2002, 50% of the dollar limitation in effect under
Section 415(b)(1)(A) of the Code for the calendar year in which such Plan Year
ends, or (B) for determinations on or after January 1, 2002, $130,000 (as
adjusted to reflect increases in the cost of living as determined by the
Secretary of the Treasury);

 

(ii)                              solely for determinations prior to January 1,
2002, one (1) of the ten (10) employees having annual compensation from the
Employer in excess of the limitation in effect under Section 415(c)(1)(A) of the
Code and owning (or considered as owning within the meaning of Section 318 of
the Code) the largest interests in the Employer;

 

(iii)                          the owner of 5% or more of the outstanding stock
of the Employer (or stock possessing more than 5% of the total combined voting
power of all stock of the Employer); or

 

(iv)                          an owner of 1% or more of the outstanding stock of
the Employer (or stock possessing more than 1% of the total combined voting
power of all stock of the Employer) whose Compensation from the Employer for the
Plan Year is more than $150,000.  Any Employee who is not a Key Employee shall
be deemed a Non-Key Employee.

 

(d)                             “Testing Period” means, in respect of any
Participant, the period of consecutive years (not exceeding five (5)), and
disregarding any Year of Service in which ended a Plan Year for which the
provisions of this Section 18 were not applicable, any Year of Service completed
in a Plan Year beginning before January 1, 1984, and any year that begins after
the close of the last Plan Year for which the provisions of this Section 18 were
applicable), during which the Participant had the greatest aggregate
Compensation from the Employer.

 

49

--------------------------------------------------------------------------------


 

SECTION 19

 

FUNDING-BASED LIMITS ON BENEFITS AND BENEFIT ACCRUALS

 

19.1                    Funding-based Limitation on Shutdown Benefits and Other
Unpredictable Contingent Event Benefits.

(a)                               If any Participant is entitled to an
“unpredictable contingent event benefit” (as defined in Treasury Regulation
Section 1.436-1(j)(9)) payable with respect to any event occurring during any
Plan Year, such benefit shall not be provided if the “adjusted funding target
attainment percentage” (as defined in Treasury Regulation
Section 1.436-1(j)(1))) for such Plan Year—

 

(i)                                  is less than 60%; or

 

(ii)                              would be less than 60% taking into account
such occurrence.

 

(b)                              Section 19.1(a) shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Employer of a contribution (in addition to any minimum required
contribution under Section 430 of the Code) equal to—

 

(i)                                  in the case of clause (a)(i) above, the
amount of the increase in the funding target of the Plan (under Section 430 of
the Code) for the Plan Year attributable to the occurrence referred to in
subsection (a) above, and

 

(ii)                              in the case of clause (a)(ii), the amount
sufficient to result in a funding target attainment percentage of 60%.

 

19.2                    Limitations on Plan Amendments Increasing Liability for
Benefits.

 

(a)                               No amendment to the Plan which has the effect
of increasing liabilities of the Plan by reason of increases in benefits,
establishment of new benefits, changing the rate of benefit accrual, or changing
the rate at which benefits become nonforfeitable may take effect during any Plan
Year if the adjusted funding target attainment percentage for such Plan Year is—

 

(i)                                  less than 80%; or

 

(ii)                              would be less than 80% taking into account
such amendment.

 

(b)                              Section 19.2(a) shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year (or if
later, the effective date of the amendment), upon payment by the Employer of a
contribution (in addition to any minimum required contribution under Section 430
of the Code) equal to—

 

50

--------------------------------------------------------------------------------


 

(i)                                  in the case of clause (a)(i) above, the
amount of the increase in the funding target of the Plan (under Section 430 of
the Code) for the Plan Year attributable to the amendment, and

 

(ii)                              in the case of clause (a)(ii), the amount
sufficient to result in an adjusted funding target attainment percentage of 80%.

 

(c)                               Section 19.2(a) shall not apply to any
amendment which provides for an increase in benefits under a formula which is
not based on a Participant’s compensation, but only if the rate of such increase
is not in excess of the contemporaneous rate of increase in average wages of
Participants covered by the amendment.

 

19.3                    Limitations on Accelerated Benefit Distributions.

 

(a)                               In any case in which the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 60%, the Plan
shall not pay any prohibited payment (as defined in Section 19.3(d) below) after
the valuation date for the Plan Year.

 

(b)                              During any period in which Estee Lauder is a
debtor in a case under title 11, United States Code, or similar Federal or State
law, the Plan shall not pay any prohibited payment.  The preceding sentence
shall not apply on or after the date on which the enrolled actuary of the Plan
certifies that the adjusted funding target attainment percentage of the Plan is
not less than 100%.

 

(c)                               In any case in which the Plan’s adjusted
funding target attainment percentage for a Plan Year is 60% or greater but less
than 80%, the Plan shall not pay any prohibited payment after the valuation date
for the Plan Year to the extent that the amount of the payment exceeds the
lesser of—

 

(i)                                  50% of the amount of the payment which
could be made without regard to this Section 19; or

 

(ii)                              the present value (determined under guidance
prescribed by the Pension Benefit Guaranty Corporation, using the interest and
mortality assumptions under Section 417(e) of the Code) of the maximum guarantee
with respect to the Participant under Section 4022 of ERISA.

 

Only one (1) prohibited payment meeting the requirements of this
Section 19.3(c) shall be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either Section 19.3
applies.  For purposes of this one (1) payment per Participant limitation, a
Participant and any Beneficiary on his behalf (including for this purpose an
alternate payee) shall be treated as one (1) Participant.  If the accrued
benefit of a Participant is allocated to such an alternate payee and one (1) or
more other persons, the amount under this Section 19.3(c) shall be allocated
among such persons in the same manner as the accrued benefit is allocated unless
the qualified domestic relations order provides otherwise.

 

(d)                             For purposes of this Section 19.3, a “prohibited
payment” means—

 

51

--------------------------------------------------------------------------------


 

(i)                                  any payment, in excess of the monthly
amount paid under a single life annuity (plus any social security supplements
described in the last sentence of Section 411(a)(9) of the Code), to a
Participant or Beneficiary whose annuity starting date (as defined in
Section 417(f)(2) of the Code) occurs during any period a limitation under this
Section 19.3 is in effect;

 

(ii)                              any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits; and

 

(iii)                          any other payment specified by the Secretary of
the Treasury in regulations.

 

Notwithstanding the foregoing, the term “prohibited payment” does not include
the payment of a benefit that may be immediately distributed without the consent
of the Participant under Section 411(a)(11) of the Code.

 

19.4                    Limitation on Benefit Accruals In the Event of a Severe
Funding Shortfall.

 

(a)                               In any case in which the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 60%, benefit
accruals under the Plan shall cease as of the valuation date for the Plan Year.

 

(b)                              Section 19.4(a) shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Employer of a contribution (in addition to any minimum required
contribution under Section 430 of the Code) equal to the amount sufficient to
result in an adjusted funding target attainment percentage of 60%.

 

19.5                    Applicable Code and Regulation Provisions.  The
limitations of this Section 19 shall be interpreted and applied in a manner
consistent with Section 436 of the Code and Section 1.436-1 of the Treasury
Regulations.

 

52

--------------------------------------------------------------------------------


 

SECTION 20

 

EXECUTION

 

To record the amendment and restatement of the Plan as set forth herein, the
Estee Lauder Inc. Employee Benefits Committee has adopted this restatement
effective as of January 1, 2013 and authorized its execution below.

 

 

 

ESTEE LAUDER INC. EMPLOYEE BENEFITS COMMITTEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amy DiGeso

 

 

 

Amy DiGeso, Chairman

 

 

 

 

 

 

 

 

 

 

Date:

12/19/12

 

 

 

53

--------------------------------------------------------------------------------

 


 

APPENDIX A

 

1.            Except as otherwise noted below, the assumptions to be used to
convert a single life annuity into any other form of benefit, other than a lump
sum distribution or a level income annuity (Option 5 of Section 9.3), are as
follows:

 

Interest Rate:

6%

 

 

Mortality Table:

1971 TPF&C Mortality Table for male lives, set back four (4) years

 

2.            To the extent that (A) any Participant’s Retirement Account is to
be converted into an equivalent, immediately payable, annual amount of single
life annuity or an equivalent, immediately payable, annual amount of level
income annuity (Option 5 of Section 9.3) and (B) the distribution of such single
life annuity is to begin as of date prior to January 1, 1999, such conversion
shall be done by applying an immediate conversion factor to such Participant’s
Retirement Account, with such factor based upon the above specified mortality
table and the Pension Benefit Guaranty Corporation (“PBGC”) immediate interest
rate applicable to the month as of which the distribution of the single life
annuity is otherwise to begin.

 

To the extent that (A) any Participant’s Retirement Account is to be converted
into an equivalent, immediately payable, annual amount of single life annuity or
an equivalent, immediately payable, annual amount of level income annuity
(Option 5 of Section 9.3) and (B) the distribution of such single life annuity
is to begin as of date during calendar year 1999, such conversion shall be done
by applying an immediate conversion factor to such Participant’s Retirement
Account, with such factor based upon the “applicable mortality table” (as
defined under Section 417(e)(3) of the Code) and whichever of the following two
(2) interest rates results in the larger single life annuity:

 

(i)                                  the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which the distribution of the single life annuity is otherwise to
begin, and

 

(ii)                              such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution of the single life annuity is
otherwise to begin.

 

To the extent that (A) any Participant’s Retirement Account is to be converted
into an equivalent, immediately payable, annual amount of single life annuity or
an equivalent, immediately payable, annual amount of level income annuity
(Option 5 of Section 9.3) and (B) the distribution of such single life annuity
is to begin as of a date on or after January 1, 2000, such conversion shall be
done by applying an immediate conversion factor to such Participant’s Retirement
Account, with such factor based upon the “applicable mortality table” (as
defined under Section 417(e)(3) of the Code) and the “applicable interest rate”
(as defined under Section 417(e)(3) of the Code) as in effect for the second
calendar month immediately prior to the first

 

A-1

--------------------------------------------------------------------------------


 

day of the calendar quarter in which falls the date as of which the distribution
of the single life annuity is otherwise to begin.

 

For purposes of this Appendix A, the “applicable mortality table” (as defined
under Section 417(e)(3) of the Code) shall be the table prescribed by Revenue
Ruling 95-6 for distributions on or after January 1, 1999 and prior to
December 31, 2002, and the table prescribed by Revenue Ruling 2001-62 for
distributions on or after December 31, 2002 and prior to January 1, 2008, and
the table prescribed by Revenue Ruling 2007-67 for distributions on or after
January 1, 2008 (except to the extent that sections 4 and 5 of this Appendix A
permit use on or after January 1, 2008 of a table determined without giving
effect to the changes in Section 417(e)(3) of the Code made by the Pension
Protection Act of 2006 (“PPA 2006”)).

 

3.                                    To the extent that (A) any immediately
payable, lump sum distribution under the Plan is the equivalent of a single life
annuity otherwise deferred to a Participant’s Normal Retirement Date and
(B) such distribution is to occur as of a date prior to January 1, 1999, such
Participant’s Retirement Account is converted into an annual amount of such a
deferred single life annuity using a deferred conversion factor, with such
factor based upon the above specified mortality table and the PBGC
immediate/deferred blended interest rate (under Section 417(e)(3) of the Code,
as in effect immediately prior to the enactment of Public Law 103-465)
applicable to the month as of which the distribution of such lump sum benefit is
otherwise to occur.

 

To the extent that (A) any immediately payable, lump sum distribution under the
Plan is the equivalent of a single life annuity otherwise deferred to a
Participant’s Normal Retirement Date and (B) such distribution is to occur as of
a date during calendar year 1999, such Participant’s Retirement Account is
converted into an annual amount of such a deferred single life annuity using a
deferred conversion factor, with such factor based upon the “applicable
mortality table” (as defined under Section 417(e)(3) of the Code) and whichever
of the following two (2) interest rates results in the larger single life
annuity:

 

(i)                                  the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which such distribution is otherwise to occur, and

 

(ii)                              such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

To the extent that (A) any immediately payable, lump sum distribution under the
Plan is the equivalent of a single life annuity otherwise deferred to a
Participant’s Normal Retirement Date and (B) such distribution is to occur as of
a date on or after January 1, 2000, such Participant’s Retirement Account is
converted into an annual amount of such a deferred single life annuity using a
deferred conversion factor, with such factor based upon the “applicable
mortality table” (as defined under Section 417(e)(3) of the Code) and the
applicable interest rate” (as defined under Section 417(e)(3) of the Code) as in
effect for the second

 

A-2

--------------------------------------------------------------------------------


 

calendar month immediately prior to the first day of the calendar quarter in
which falls the date as of which such distribution is otherwise to occur.

 

4.            To the extent that (A) any Participant’s single life annuity
otherwise payable immediately is converted into an equivalent, immediately
payable lump sum distribution or an equivalent, immediately payable, annual
amount of level income annuity (Option 5 of Section 9.3) and (B) the
distribution of such benefit is to occur or commence as of a date prior to
January 1, 1999, such conversion shall be done by applying an immediate
conversion factor to the annual amount of such single life annuity, with such
factor based upon the above specified mortality table and the PBGC immediate
interest rate applicable to the month as of which the distribution of such lump
sum benefit is otherwise to occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution or an equivalent, immediately payable, annual amount of level
income annuity (Option 5 of Section 9.3) and (B) the distribution of such
benefit is to occur or commence as of a date during calendar year 1999, such
conversion shall be done by applying an immediate conversion factor to the
annual amount of such single life annuity, with such factor based upon the
“applicable mortality table” (as defined under Section 417(e)(3) of the Code)
and whichever of the following two (2)  interest rates results in the larger
single life annuity:

 

(i)                                  the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which such distribution is otherwise to occur, and

 

(ii)                              such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution or an equivalent, immediately payable, annual amount of level
income annuity (Option 5 of Section 9.3) and (B) the distribution of such
benefit is to occur or commence as of a date on or after January 1, 2000 and
prior to January 1, 2008, such conversion shall be done by applying an immediate
conversion factor to the annual amount of such single life annuity, with such
factor based upon the “applicable mortality table” (as defined under
Section 417(e)(3) of the Code) and the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which such distribution is otherwise to occur.

 

To the extent that (A) any Participant’s single life annuity otherwise payable
immediately is converted into an equivalent, immediately payable lump sum
distribution or an equivalent, immediately payable, annual amount of level
income annuity (Option 5 of Section 9.3) and (B) the distribution of such
benefit is to occur or commence as of a date on or after January 1, 2008, such
conversion shall be done by applying to the annual amount of such single life
annuity the immediate conversion factor specified in clause (i) or (ii) below
that produces the

 

A-3

--------------------------------------------------------------------------------


 

greater lump sum benefit amount: (i) the factor based upon the “applicable
mortality table” and “applicable interest rate” determined in accordance with
the immediately preceding paragraph, without giving effect to the changes in
Section 417(e)(3) of the Code made by PPA 2006; or (ii) the factor based upon
the “applicable mortality table” (as defined under Section 417(e)(3) of the Code
as amended by PPA 2006) and the “applicable interest rate” (as defined under
Section 417(e)(3) of the Code as amended by PPA 2006) as in effect for the
second calendar month immediately prior to the first day of the calendar quarter
in which falls the date as of which such distribution is otherwise to occur.

 

5.                                    Each Participant’s single life annuity
otherwise deferred to such Participant’s Normal Retirement Date is, if the
distribution of a lump sum benefit is otherwise to occur as of a date prior to
January 1, 1999, converted into an equivalent, immediately payable lump sum
distribution by using a deferred conversion factor, with such factor based upon
the above specified mortality table and the PBGC immediate/deferred blended
interest rate (under Section 417(e)(3) of the Code, as in effect immediately
prior to the enactment of Public Law 103-465) applicable to the month as of
which the distribution of such lump sum benefit is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date is, if the distribution of a lump sum benefit is
otherwise to occur as of a date during calendar year 1999, converted into an
equivalent, immediately payable lump sum distribution by using a deferred
conversion factor, with such factor based upon the “applicable mortality table”
(as defined under Section 417(e)(3) of the Code) and whichever of the following
two (2) interest rates results in the larger single life annuity:

 

(i)                                  the “applicable interest rate” (as defined
under Section 417(e)(3) of the Code) as in effect for the second calendar month
immediately prior to the first day of the calendar quarter in which falls the
date as of which such distribution is otherwise to occur, and

 

(ii)                              such same “applicable interest rate” as in
effect for the second calendar month immediately prior to the month in which
falls the date as of which such distribution is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date is, if the distribution of a lump sum benefit is
otherwise to occur as of a date on or after January 1, 2000 and prior to
January 1, 2008, converted into an equivalent, immediately payable lump sum
distribution by using a deferred conversion factor, with such factor based upon
the “applicable mortality table” (as defined under Section 417(e)(3) of the
Code) and the “applicable interest rate” (as defined under Section 417(e)(3) of
the Code) as in effect for the second calendar month immediately prior to the
first day of the calendar quarter in which falls the date as of which such
distribution is otherwise to occur.

 

Each Participant’s single life annuity otherwise deferred to such Participant’s
Normal Retirement Date shall be, if the distribution of a lump sum benefit is
otherwise to occur as of a date on or after January 1, 2008, converted into an
equivalent, immediately payable lump sum distribution by using the deferred
conversion factor specified in clause (i) or (ii) below that

 

A-4

--------------------------------------------------------------------------------


 

produces the greater lump sum benefit amount: (i) the factor based upon the
“applicable mortality table” and “applicable interest rate” determined in
accordance with the immediately preceding paragraph, without giving effect to
the changes in Section 417(e)(3) of the Code made by PPA 2006; or (ii) the
factor based upon the “applicable mortality table” (as defined under
Section 417(e)(3) of the Code as amended by PPA 2006) and the “applicable
interest rate” (as defined under Section 417(e)(3) of the Code as amended by PPA
2006) as in effect for the second calendar month immediately prior to the first
day of the calendar quarter in which falls the date as of which such
distribution is otherwise to occur.

 

A-5

--------------------------------------------------------------------------------


 

APPENDIX B

 

 

In order to receive the benefits described in Section 5.5 of the Plan, a
Participant must have been a participant under a Prior Plan on December 31, 1990
and must satisfy the requirements set forth below that correspond to his
termination of employment date.

 

Termination of Employment Date

 

Requirements

 

1.                                    After December 31, 1990 and prior to
July 1, 1991

 

 

1.            Age 50 with 10 Years of Service on December 31, 1990; age 55 with
10 Years of Service on his termination of employment date

 

2.                                    After June 30, 1991 and prior to
January 1, 1993

 

 

2.                        Age 55 with 10 Years of Service on his termination of
employment date

 

3.                                    After December 31, 1992

 

 

3.                        Age 50 with 5 Years of Service, or any age and 10
Years of Service, as of January 1, 1993

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

ADDITIONAL EARLY RETIREMENT BENEFITS

 

1.1                            Eligibility for Additional Benefits

 

A.                                Any Participant employed in the United States
by an Employer, or on sick leave or long-term disability under the Employer’s
Long-Term Disability Plan, may elect to retire on August 1, 1991 (such
designated date of retirement hereinafter referred to in this Appendix C as the
“Retirement Day”) and be eligible to receive the additional benefits
(“Additional Benefits”) set forth under this Appendix C, provided that (i) on or
before July 31, 1991 such Participant shall have attained at least age 55 and
completed at least ten Years of Service under the Plan (including periods of
disability in which no Years of Service were credited), (ii) the document
entitled “Special Retirement Option Agreement,” which includes a General Release
in favor of the Employer, is signed, witnessed and dated no earlier than July 8,
1991 but no later than July 18, 1991 in strict accordance with the instructions
contained therein, and (iii) such Participant shall have made an election to
retire on such other forms as the Employer may require during the period
commencing 45 days after such Participant receives the “Special Retirement
Option Agreement” from the Employer but ending no later than July 31, 1991. 
Participants who previously retired on or after January 1, 1991 and before
August 1, 1991 and who were employed in the United States by the Employer shall
also be eligible for the Additional Benefits under this Appendix C, provided the
preceding requirements in clauses (i)-(iii) hereof are satisfied.

 

B.                                 Notwithstanding the provisions of paragraph A
hereof, any individual whose active employment with an Employer ceased by mutual
agreement on or before May 17, 1991 shall not be eligible for any benefits under
this Appendix C.

 

C.                                 Notwithstanding the provisions of paragraph A
above, any individual who is classified by an Employer as a Corporate Department
Head or President of a division shall not be eligible for the Additional
Benefits under this Appendix C.

 

1.2                            Additional Benefits

 

Each Participant eligible for Additional Benefits under this Appendix C to the
Plan who elects to retire on the Retirement Day shall be entitled to the
following:

 

A.                                The Additional Benefits shall be equal to the
benefit determined, under Section 5.5 of the Plan, by increasing the
Participant’s age as of August 1, 1991, by five (5) years and Years of Service
as of August 1, 1991, by five (5) years.  The Additional Benefits shall be added
to the regular pension benefit determined under Section 5.5 of the Plan.

 

B.                                 The reduction contained in Section 5.5 of the
Plan, which applies to the early commencement of a Participant’s benefits prior
to age 62, shall be applied after increasing the Participant’s age by five
(5) years as provided under paragraph A above.

 

C-1

--------------------------------------------------------------------------------


 

C.                                 The Additional Benefits provided under this
Appendix C to the Plan shall be payable in the form applicable to the
Participant in accordance with the provisions of Section 9 of the Plan.

 

D.                                Participants who (i) retired on or after
January 1, 1991 and prior to August 1, 1991, (ii) are receiving retirement
benefits under the Plan prior to August 1, 1991, and (iii) are eligible under
Section 1.1 A hereof, shall have the amount of their retirement benefits
recomputed under this Appendix C from the date of their previous retirement and
paid in accordance with the form of benefit previously elected under Section 9
of the Plan.  No changes to the form of benefit previously elected shall be
permitted; however, the Additional Benefits payable for the period of time from
the date of the previous retirement to July 31, 1991 shall be paid in the form
of a lump sum distribution at the time prescribed under paragraph E hereof.  In
no event shall Additional Benefits be paid to Participants who retired before
January 1, 1991.

 

E.                                  If a Participant elects the Additional
Benefits provided under this Appendix C to the Plan, such Participant’s
retirement benefits shall be payable commencing in the first month following the
month in which the Retirement Day occurs.

 

C-2

--------------------------------------------------------------------------------

 


 

APPENDIX D

 

 

ADDITIONAL EARLY RETIREMENT BENEFITS

 

1.1                            Eligibility for Additional Benefits

 

A.                                Any Participant employed in the Commonwealth
of Puerto Rico by the Estee Lauder Hemisphere Division of Clinique (the
“Employer”), or on sick leave or long-term disability under the Employer’s
Long-Term Disability Plan, may elect to retire on December 1, 1991 (such
designated date of retirement hereinafter referred to in this Appendix D as the
“Retirement Day”) and be eligible to receive the additional benefits
(“Additional Benefits”) set forth under this Appendix D, provided that (i) on or
before November 30, 1991 such Participant shall have attained at least age 55
and completed at least ten (10) Years of Service under the Plan (including
periods of disability in which no Years of Service were credited), (ii) the
document entitled “Special Retirement Option Agreement and General Release,”
which includes a General Release in favor of the Employer, is signed, witnessed
and dated no earlier than November 4, 1991 but no later than November 14, 1991
in strict accordance with the instructions contained therein, and (iii) such
Participant shall have made an election to retire on such other forms as the
Employer may require during the period commencing 45 days after such Participant
receives the “Special Retirement Option Agreement” from the Employer but ending
no later than November 30, 1991.  Participants who previously retired on or
after January 1, 1991 and before December 1, 1991 and who were employed in the
Commonwealth of Puerto Rico by the Employer shall also be eligible for the
Additional Benefits under this Appendix D, provided the preceding requirements
in clauses (i)-(iii) hereof are satisfied.

 

B.                                 Notwithstanding the provisions of paragraph A
hereof, any individual whose active employment with the Employer ceased by
mutual agreement on or before September 19, 1991 shall not be eligible for any
benefits under this Appendix D.

 

C.                                 Notwithstanding the provisions of paragraph A
above, any individual who is classified by the Employer as a Corporate
Department Head or President of a division shall not be eligible for the
Additional Benefits under this Appendix D.

 

1.2                            Additional Benefits

 

Each Participant eligible for Additional Benefits under this Appendix D to the
Plan who elects to retire on the Retirement Day shall be entitled to the
following:

 

A.                                The Additional Benefits shall be equal to the
benefit determined, under Section 5.5 of the Plan, by increasing the
Participant’s age as of December 1, 1991, by five (5) years and Years of Service
as of December 1, 1991, by five (5) years.  The Additional Benefits shall be
added to the regular pension benefit determined under Section 5.5 of the Plan.

 

B.                                 The reduction contained in Section 5.5 of the
Plan, which applies to the early commencement of a Participant’s benefits, shall
be applied after increasing the Participant’s age by five (5) years as provided
under paragraph A above.

 

D-1

--------------------------------------------------------------------------------


 

C.                                 The Additional Benefits provided under this
Appendix D to the Plan shall be payable in the form applicable to the
Participant in accordance with the provisions of Section 9 of the Plan.

 

D.                                Participants who (i) retired on or after
January 1, 1991 and prior to December 1, 1991, (ii) are receiving retirement
benefits under the Plan prior to December 1, 1991, and (iii) are eligible under
Section 1.1 A hereof, shall have the amount of their retirement benefits
recomputed under this Appendix D from the date of their previous retirement and
paid in accordance with the form of benefit previously elected under Section 8
of the Plan.  No changes to the form of benefit previously elected shall be
permitted; however, the Additional Benefits payable for the period of time from
the date of the previous retirement to November 30, 1991 shall be paid in the
form of a lump sum distribution at the time prescribed under paragraph E
hereof.  In no event shall Additional Benefits be paid to Participants who
retired before January 1, 1991.

 

E.                                  If a Participant elects the Additional
Benefits provided under this Appendix D to the Plan, such Participant’s
retirement benefits shall be payable commencing in the first month following the
month in which the Retirement Day occurs.

 

D-2

--------------------------------------------------------------------------------


 

APPENDIX E

 

SPECIAL PROVISIONS GOVERNING
EMPLOYEES OF WHITMAN PACKAGING CORPORATION
WHO DID NOT OTHERWISE BECOME ELIGIBLE EMPLOYEES
PRIOR TO JANUARY 1, 1992

 

SECTION 1.1                                                   SCOPE.

 

The provisions of this Appendix E shall apply with respect to each person who
first became an employee of Whitman Packaging Corporation prior to January 1,
1992; other than any such person who, prior to that date, terminated such
employment and immediately thereupon transferred to, and became an employee of,
an entity which was then an Employer under the Plan as then in effect (a
“Whitman Employee”).  The provisions of this Appendix E shall apply
notwithstanding any contrary provisions of the Plan, of which this Appendix is a
part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Whitman Employee, as the context shall require.

 

The provisions of this Appendix E shall not apply with respect to (a) any person
described in Appendix F or (b) any person who first becomes an employee of
Whitman Packaging Corporation (“Whitman”) on or after January 1, 1992.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS A PARTICIPATING EMPLOYER

 

Whitman shall become an Employer under the Plan on January 1, 1992.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY WHITMAN EMPLOYEES

 

No Whitman Employee shall be permitted to become a Participant prior to
January 1, 1992.  The first date on or after January 1, 1992 on which any such
person may become a Participant shall be governed by the otherwise applicable
provisions of Section 3 of the Plan.  In applying the terms of such
participation eligibility provision, there shall be taken into account all of
such Whitman Employee’s period of employment with Whitman on or after January 1,
1984, but only to the extent that any such period of employment would have been
taken into account had Whitman otherwise been an Employer throughout such
person’s entire such period of employment.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Whitman
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Whitman on or after January 1, 1984 which would otherwise have
been taken into account for such purpose had

 

E-1

--------------------------------------------------------------------------------


 

Whitman otherwise been an Employer throughout such person’s entire such period
of employment; provided, however, that there shall be taken into account for
this purpose with respect to any Whitman Employee who becomes a Participant
(i) who transferred from a non-exempt position to an exempt position prior to
January 1, 1992, all periods of employment beginning with the date on which such
Whitman Employee first became a regular, full-time employee of Whitman; (ii) who
is in a non-exempt position, all periods of employment beginning on the later of
(A) January 1, 1984, or (B) such Whitman Employee’s Plan Entry Date for purposes
of the Whitman Packaging Corporation Money Purchase Plan.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Whitman Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Whitman
which are otherwise taken into account with respect to such employee pursuant to
the provisions of Section 1.4 of this Appendix E.

 

E-2

--------------------------------------------------------------------------------


 

APPENDIX F

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF WHITMAN PACKAGING CORPORATION

WHO OTHERWISE BECOME ELIGIBLE EMPLOYEES

PRIOR TO JANUARY 1, 1992

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix F shall apply with respect to each person who,
prior to January 1, 1992, (a) became an employee of Whitman Packaging
Corporation and (b) thereafter terminated such employment and immediately
thereupon transferred to, and became an employee of an entity which was then an
Employer under the Plan as then in effect (a “Transferred Whitman Employee”). 
The provisions of this Appendix F shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Transferred Whitman Employee, as the context shall require.

 

The provisions of this Appendix F shall not apply with respect to (a) any person
subject to the provisions of Appendix E or (b) any person who first becomes an
employee of Whitman Packaging Corporation (“Whitman”) on or after January 1,
1992.

 

SECTION 1.2                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Whitman Employee for the Plan Year commencing January 1, 1992 and
for each subsequent Plan Year (but not for any prior Plan Year) pursuant to the
provisions of Section 5 of the Plan, but only in the case of such a person who
is otherwise entitled to have an amount so credited for such Plan Year, there
shall be taken into account all periods of such person’s employment with Whitman
on or after January 1, 1984 which would otherwise have been taken into account
for such purpose had Whitman otherwise been an Employer throughout such person’s
entire such period of employment; provided, however, that there shall be taken
into account for this purpose with respect to any Transferred Whitman Employee
(i) who transferred from a non-exempt position to an exempt position with
Whitman prior to becoming a Transferred Whitman Employee, all periods of
employment beginning with the date on which such Transferred Whitman Employee
first became a regular, full-time employee of Whitman; (ii) who was in a
non-exempt position with Whitman prior to becoming a Transferred Whitman
Employee, all periods of employment beginning on the later of  (iii) January 1,
1984, or (iv) such Transferred Whitman Employee’s Plan Entry Date for purposes
of the Whitman Packaging Corporation Money Purchase Plan.

 

F-1

--------------------------------------------------------------------------------


 

SECTION 1.3                                                   VESTING

 

In determining the extent to which any Transferred Whitman Employee is, for the
Plan Year commencing January 1, 1992 and each subsequent Plan Year, vested in
his Retirement Account pursuant to the provisions of Section 8 of the Plan,
there shall be taken into account all periods of such person’s employment with
Whitman which are otherwise taken into account with respect to such employee
pursuant to the provisions of Section 1.2 of this Appendix F.

 

In determining the extent to which any Transferred Whitman Employee is, for any
Plan Year beginning prior to January 1, 1992, vested in such aforementioned
Account, such person’s prior employment with Whitman shall be taken into account
only to the extent required under the provisions of Section 411 of the Code.

 

F-2

--------------------------------------------------------------------------------


 

APPENDIX G

 

SPECIAL PROVISIONS GOVERNING
EMPLOYEES OF NORTHTEC INC. WHO DID NOT OTHERWISE
BECOME ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix G shall apply with respect to each person who
first became an employee of Northtec Inc. prior to January 1, 1992 at either its
Trevose, Pa. or Bristol, Pa. locations; other than any such person who, prior to
that date, terminated such employment and immediately thereupon transferred to,
and became an employee of, an entity which was then an Employer under the Plan
as then in effect (a “Northtec Employee”).  The provisions of this Appendix G
shall apply notwithstanding any contrary provisions of the Plan, of which this
Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Northtec Employee, as the context shall require.

 

The provisions of this Appendix G shall not apply with respect to (a) any person
described in Appendix H or (b) any person who first becomes an employee of
Northtec Inc. (“Northtec”) on or after January 1, 1992.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS A PARTICIPATING EMPLOYER

 

Northtec shall become an Employer under the Plan on January 1, 1992.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY NORTHTEC EMPLOYEES

 

A.                                No Northtec Employee shall be permitted to
become a Participant prior to January 1, 1992.  The first date on or after
January 1, 1992 on which any such person may become a Participant shall be
governed by the otherwise applicable provisions of Section 2 of the 1992 Plan.

 

B.                                 In applying the terms of the participation
eligibility provision referred to in subsection (a) of this Section 1.3 in the
case of any Northtec Employee employed at the Trevose, Pa. location prior to
January 1, 1992, there shall be taken into account all of such employee’s period
of employment with Northtec on or after July 17, 1989, but only to the extent
that any such period of employment would have been taken into account had
Northtec otherwise been an Employer throughout such person’s entire such period
of employment.

 

G-1

--------------------------------------------------------------------------------


 

C.                                 In applying the terms of the participation
eligibility provision referred to in Section 1.3 in the case of any Northtec
Employee employed at the Bristol, Pa. location prior to January 1, 1992, there
shall be taken into account all of such employee’s period of employment with
Northtec (including, for such purpose, all periods of employment on and after
November 1, 1987, with Powder Masters, which formerly operated such location),
but only to the extent that any such period of employment would have been taken
into account had Northtec (or Powder Masters, as the case may be) otherwise been
an Employer throughout such person’s entire such period of employment.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

A.                                In determining the amount to be credited to
the Retirement Account of a Northtec Employee who becomes a Participant pursuant
to the provisions of Section 5 of the Plan, on behalf of any Northtec Employee
employed at the Trevose, Pa. location prior to January 1, 1992, who otherwise
becomes a Participant, there shall be taken into account all periods of such
person’s employment with Northtec on or after July 17, 1989 which would
otherwise have been taken into account for such purpose had Northtec otherwise
been an Employer throughout such person’s entire such period of employment.

 

B.                                 In determining the amount to be credited to
the Retirement Account of a Northtec Employee who becomes a Participant pursuant
to the provisions of Section 5 of the Plan, on behalf of any Northtec Employee
employed at the Bristol, Pa. location prior to January 1, 1992, who otherwise
becomes a Participant, there shall be taken into account all periods of such
person’s employment with Northtec (including, for such purpose, all periods of
employment on and after November 1, 1987, with Powder Masters) which would
otherwise have been taken into account for such purpose had Northtec (or Powder
Masters, as the case may be) otherwise been an Employer throughout such person’s
entire such period of employment.

 

C.                                 In addition to the credits referred to in
subsections (b) and (c) of this Section 1.4, each Northtec Employee who becomes
a Participant on January 1, 1992 shall, as of such date, be credited with $400
for each full calendar year of employment prior to January 1, 1992, but with
such calendar years being limited to the period otherwise taken into account
under the foregoing provisions of this Section 1.4.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Northtec Employee is vested in his
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with Northtec which
are otherwise taken into account with respect to such employee pursuant to the
provisions of Section 1.4 of this Appendix G.

 

SECTION 1.6                                                   TRANSFER BETWEEN
LOCATIONS

 

In the case of any Northtec Employee who, prior to January 1, 1992 had been
employed at both the Trevose, Pa. location and the Bristol, Pa. location, the
provisions of this Appendix G shall, notwithstanding any other provision of this
Appendix G to the contrary, be applied as if such person had, throughout the
entire period prior to January 1, 1992, remained employed at whichever of such
two locations such Northtec Employee was first employed.

 

G-2

--------------------------------------------------------------------------------

 


 

APPENDIX H

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF NORTHTEC INC. WHO OTHERWISE BECOME

ELIGIBLE EMPLOYEES PRIOR TO JANUARY 1, 1992

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix H shall apply with respect to each person who,
prior to January 1, 1992, (a) became an employee of Northtec Inc. at either its
Trevose, Pa. or Bristol, Pa. locations and (b) thereafter terminated such
employment and immediately thereupon transferred to, and became an employee of
an entity which was then an Employer under the Plan as then in effect (a
“Transferred Northtec Employee”).  The provisions of this Appendix H shall apply
notwithstanding any contrary provisions of the Plan, of which this Appendix is a
part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Transferred Northtec Employee, as the context shall require.

 

The provisions of this Appendix H shall not apply with respect to (a) any person
subject to the provisions of Appendix G or (b) any person who first becomes an
employee of Northtec Inc. (“Northtec”) on or after January 1, 1992.

 

SECTION 1.2                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

A.                                In determining the amount to be credited to
the Retirement Account of a Transferred Northtec Employee, who was employed at
the Trevose, Pa. location prior to becoming a Transferred Northtec Employee, for
the Plan Year commencing January 1, 1992 and for each subsequent Plan Year (but
not for any prior Plan Year) pursuant to the provisions of Section 5 of the
Plan, but only in the case of such a person who is otherwise entitled to have an
amount so credited for such Plan Year, there shall be taken into account all
periods of such person’s employment with Northtec on or after July 17, 1989
which would otherwise have been taken into account for such purpose had Northtec
otherwise been an Employer throughout such person’s entire such period of
employment.

 

B.                                 In determining the amount to be credited to
the Retirement Account of a Transferred Northtec Employee, who was employed at
the Bristol, Pa. location prior to becoming a Transferred Northtec Employee, for
the Plan Year commencing January 1, 1992 and for each subsequent Plan Year (but
not for any prior Plan Year) pursuant to the provisions of Section 5 of the
Plan, but only in the case of such a person who is otherwise entitled to have an
amount so credited for such Plan Year, there shall be taken into account all
periods of such person’s employment with Northtec (including, for such purpose,
all periods of employment on and after November 1, 1987, with Powder Masters)
which would otherwise have been taken into account for such purpose had Northtec
(or Powder Masters, as the case may be) otherwise been an Employer throughout
such person’s entire such period of employment.

 

H-1

--------------------------------------------------------------------------------


 

C.                                 In addition to the credits referred to in
subsections (b) and (c) of this Section 1.2, each Transferred Northtec Employee
who was otherwise a Participant in the Plan on January 1, 1992, shall, as of
such date, be credited with the greater of (a) the balance otherwise determined
under the Plan as of that date, without regard to this Appendix H or (b) an
amount equal to the sum of $400 multiplied by the number of such person’s full
calendar years of employment prior to January 1, 1992.  For this purpose, such
calendar years of employment for any Transferred Northtec Employee shall be
determined by taking into account all periods of employment otherwise taken into
account with respect to such person under the foregoing provisions of this
Section 1.2 as well as all periods otherwise recognized under the Plan without
regard to this Appendix H.

 

SECTION 1.3                                                   VESTING

 

In determining the extent to which any Transferred Northtec Employee is, for the
Plan Year commencing January 1, 1992 and each subsequent Plan Year, vested in
his Retirement Account pursuant to the provisions of Section 8 of the Plan,
there shall be taken into account all periods of such person’s employment with
Northtec which are otherwise taken into account with respect to such employee
pursuant to the provisions of Section 1.2 of this Appendix H.

 

In determining the extent to which any Transferred Northtec Employee is, for any
Plan Year beginning prior to January 1, 1992, vested in such aforementioned
Account, such person’s prior employment with Northtec shall be taken into
account only to the extent required under the provisions of Section 411 of the
Code.

 

SECTION 1.4                                                   TRANSFER BETWEEN
LOCATIONS

 

In the case of any Transferred Northtec Employee who, prior to so becoming a
Transferred Northtec Employee, had been employed at both the Trevose, Pa.
location and the Bristol, Pa. location, the provisions of this Appendix H shall,
notwithstanding any other provisions of this Appendix H to the contrary, be
applied as if such person had, throughout the entire period prior to becoming a
Transferred Northtec Employee, remained employed at whichever of such two
locations such person was first employed.

 

H-2

--------------------------------------------------------------------------------


 

APPENDIX I

 

ADDITIONAL RETIREMENT BENEFITS

 

 

SECTION 1.1                                                   ELIGIBILITY FOR
ADDITIONAL BENEFITS

 

The following Participants shall receive the additional benefits provided
pursuant to this Appendix I:

 

NAME

 

SOCIAL SECURITY NO.

 

 

 

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

[XXXX]

 

[XXXX]

 

 

SECTION 1.2                                                   ADDITIONAL
BENEFITS

 

Each Participant described in the foregoing Section 1.1 of this Appendix I shall
be entitled to the following:

 

A.                                The Additional Benefits shall be equal to the
benefit determined, under Section 5.5 of the Plan, by increasing the
Participant’s age by five (5) years and Years of Credited Service by five
(5) years.  The Additional Benefits shall be added to the regular pension
benefit determined under Section 5.5 of the Plan.

 

B.                                 The reduction contained in Section 5.5 of the
Plan, which applies to the early commencement of a Participant’s benefits, shall
be applied after increasing the Participant’s age by five (5) years as provided
under paragraph A above.

 

C.                                 The Additional Benefits provided under this
Appendix I shall be payable in the form otherwise applicable to the Participant
in accordance with the generally applicable provisions of the Plan.

 

I-1

--------------------------------------------------------------------------------


 

APPENDIX J

 

ADDITIONAL EARLY RETIREMENT BENEFITS - II

 

 

SECTION 1.1                                                   ELIGIBILITY FOR
ADDITIONAL BENEFITS

 

(1)                              Any Participant who is (i) employed by the
Employer, (ii) on an Approved Absence (paid or unpaid) from the Employer,
(iii) on sick leave or long-term disability under the Employer’s Long-Term
Disability Plan with disability payments continuing on and after January 1, 1997
or (iv) receiving severance payments from the Employer that are being paid on or
after January 1, 1997 (such persons being hereinafter referred to as a “Covered
Employee”), may elect to retire on the first day of any month commencing on
January 1, 1997 and ending on July 1, 1998 as designated by the Employer and
Covered Employee in the “General Release” (such designated date of retirement
hereinafter referred to in this Appendix J as the “Retirement Date”).

 

Such Covered Employee shall be eligible to receive the benefit described in
Paragraph 1.2 of this Appendix J, provided that (i) on or before December 31,
1996, such Covered Employee shall have attained at least age 50 and completed at
least ten (10) Years of Service or Years of Credited Service under the Plan,
(ii) on or before December 31, 1996, any such Covered Employee who was employed
by Whitman Packaging Corporation has completed at least four Years of
Eligibility Service under the Plan, (iii) the document entitled “Special
Retirement Opportunity” is signed, witnessed and dated no earlier than
November 8, 1996 in strict accordance with the instructions contained therein,
and (iv) such Covered Employee shall have made an election to retire on such
other forms as the Employer may require during the period commencing at least 45
days after such Covered Employee receives the “General Release” from the
Employer but ending no later than June 4, 1998.  Participants who previously
retired on or after January 1, 1996 and before January 1, 1997 and who were
employed in the United States by the Employer shall also be eligible for the
benefits described in Paragraph 1.2 of this Appendix J, provided the preceding
requirements in clauses (i)-(iv) hereof are satisfied (such persons are
hereinafter referred to as “Retired Covered Employees”).

 

(2)                              Notwithstanding the provisions of paragraph 1
above, any individual who is classified by an Employer as a Corporate Department
Head or President of a division shall not be eligible for the benefit described
in Paragraph 1.2 of this Appendix J.

 

SECTION 1.2                                                   ADDITIONAL
BENEFITS

 

(1)                              Each Covered Employee who elects to retire on
the Retirement Date shall be entitled to his Accrued Benefit which will be
calculated as if such Covered Employee was five (5) years older than his actual
age as of December 31, 1996, and by increasing his Years of Service and Years of
Credited Service as of December 31, 1996 (the difference between the Covered
Employee’s benefit determined under this Appendix J and his benefit determined
without regard to the enhancement provided under this Appendix J shall
hereinafter be referred to as the “Additional Benefit”).

 

J-1

--------------------------------------------------------------------------------


 

(2)                              The reduction contained in Section 5.5 of the
Plan, which applies to the early commencement of a Covered Employee’s Accrued
Benefit determined under the terms of the Prior Plan, shall be applied after
increasing the Covered Employee’s age by five (5) years as provided under
Paragraph 1.2(1) above.

 

(3)                              If the Covered Employee elects to retire
pursuant to the provisions of this Appendix J, such Covered Employee may elect
at any time prior to the date of commencement of his benefit to receive his
benefit, calculated in accordance with the provisions of the Plan and this
Appendix J, in the forms of payment applicable to the Covered Employee in
accordance with the provisions of Section 9 of the Plan.

 

(4)                              All Retired Covered Employees who (i) retired
on or after January 1, 1996 and prior to January 1, 1997 and (ii) are receiving
retirement benefits under the Plan prior to January 1, 1997 shall have the
amount of their retirement benefits recomputed under this Appendix J (taking
into the account the provisions of paragraphs (1) and (2) hereof) from the date
of their previous retirement and paid in accordance with the form of benefit
previously elected under Section 9 of the Plan.  No changes to the form of
benefit previously elected shall be permitted.  In no event shall Additional
Benefits be paid to Participants who retired before January 1, 1996.

 

(5)                              If a Covered Employee or Retired Covered
Employee elects to receive the Additional Benefits provided under this Appendix
J to the Plan, such Covered Employee’s or Retired Covered Employee’s retirement
benefits shall be payable with respect to or commencing on the first month
following the month in which the Retirement Date occurs.

 

SECTION 1.3                                                   DEFINED TERMS

 

Except to the extent set forth above, the provisions of this Appendix J are
subject to the terms and conditions of the Plan and defined terms used in this
Appendix J shall have the same meaning as used in the Plan.

 

J-2

--------------------------------------------------------------------------------


 

APPENDIX K

 

SPECIAL PROVISIONS GOVERNING

EMPLOYEES OF BOBBI BROWN PROFESSIONAL

COSMETICS, INC. WHO DID NOT OTHERWISE

BECOME ELIGIBLE EMPLOYEES

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix K shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall (except with reference to the first sentence of the preceding
paragraph) be to the Plan as in effect at the time such provision is applied to
a Bobbi Brown Employee (as defined below), as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS A PARTICIPATING EMPLOYER

 

Bobbi Brown Professional Cosmetics, Inc. (“Bobbi Brown”) shall become an
Employer under the Plan on January 1, 1996.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY BOBBI BROWN EMPLOYEES

 

No Bobbi Brown employee shall be permitted to become a Participant prior to
January 1, 1996.  Each person who (i) is employed by Bobbi Brown on January 1,
1996 and (ii) is otherwise an Employee on that date shall become a Participant
on January 1, 1996. (Each person who so becomes a Participant on that date is
hereafter referred to as a “Bobbi Brown Employee”.)

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Bobbi
Brown Employee who becomes a Participant, pursuant to the provisions of
Section 5 of the Plan, such person’s Years of Service, for such purpose, shall
be determined based upon the date that such person would otherwise have, without
regard to this Appendix K, first become a Participant had Bobbi Brown been an
Employer throughout such person’s entire period of employment with Bobbi Brown.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Bobbi Brown Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, such
person’s Years of Service, for such purpose, shall be determined by taking into
account all periods of such person’s employment with Bobbi Brown which would
otherwise have been taken into account for such

 

K-1

--------------------------------------------------------------------------------


 

purpose had Bobbi Brown otherwise been an Employer throughout such person’s
entire period of employment with Bobbi Brown.

 

K-2

--------------------------------------------------------------------------------


 

APPENDIX L

 

SPECIAL PROVISIONS GOVERNING

ESTEE LAUDER EMPLOYEES WHO WERE PREVIOUSLY

EMPLOYED BY THE DONNA KARAN COMPANY

WHO DID NOT OTHERWISE

BECOME ELIGIBLE EMPLOYEES

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix L shall apply with respect to each person who
was an employee of The Donna Karan Company (“DK”) immediately prior to
November 10, 1997 and becomes an Employee prior to December 31, 1998 (a “DK
Employee”).  The provisions of this Appendix L shall apply notwithstanding any
contrary provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a DK Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY DK EMPLOYEES

 

No DK Employee shall be permitted to become a Participant prior to November 10,
1997.  The first date on or after November 10, 1997 on which any such person may
become a Participant shall be governed by the otherwise applicable provisions of
Section 3 of the Plan.  In applying the terms of such participation eligibility
provision, there shall be taken into account all of such DK Employee’s period of
employment with DK, but only to the extent that any such period of employment
would have been taken into account had DK otherwise been an Employer throughout
such person’s entire period of employment with DK.

 

SECTION 1.3                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a DK
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with DK which would otherwise have been taken into account for such
purpose had DK otherwise been an Employer throughout such person’s entire such
period of employment.

 

SECTION 1.4                                                   VESTING

 

In determining the extent to which any DK Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with DK which are
otherwise taken into account with respect to such employee pursuant to the
provisions of Section 1.4 of this Appendix L.

 

L-1

--------------------------------------------------------------------------------


 

APPENDIX M

 

SPECIAL PROVISIONS GOVERNING

CERTAIN TRANSFERRED EMPLOYEES

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix M shall apply with respect to each person
(i) who was an employee of one of the companies listed below on or after the
date specified below for such company, and (ii) whose employment is subsequently
transferred from such company to an Employer (each a “Transferred Employee”):

 

Company

 

Date

Make-Up Art Cosmetics Inc.

Make-UP Art Cosmetics (U.S.) Inc.,

FFJD, Inc.

 

December 28, 1994

Sassaby Cosmetics, Inc.

 

October 31, 1997

Aveda Corporation

Aveda Services Inc.

 

December 1,1997

 

 

The provisions of the Appendix M shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Transferred Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY TRANSFERRED EMPLOYEES

 

The first date on which any Transferred Employee may become a Participant shall
be governed by the otherwise applicable provisions of Section 3 of the Plan.  In
applying the terms of such participation eligibility provision, there shall be
taken into account all of such Transferred Employee’s period of employment with
his prior employer listed in Section 1.1 of this Appendix M (including any
corporate predecessor thereof), but only to the extent that any such period of
employment would have been taken into account had such prior employer otherwise
been an Employer throughout such person’s entire period of employment.

 

M-1

--------------------------------------------------------------------------------


 

SECTION 1.3                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Employee who becomes a Participant pursuant to the provisions of
Section 5 of the Plan, there shall be taken into account all periods of such
person’s employment with his prior employer listed in Section 1.1 of this
Appendix M (including any corporate predecessor thereof) which would otherwise
have been taken into account for such purpose had such prior employer otherwise
been an Employer throughout such person’s entire such period of employment.

 

SECTION 1.4                                                   VESTING

 

In determining the extent to which any Transferred Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with his
prior employer listed in Section 1.1 of this Appendix M (including any corporate
predecessor thereof) which would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

M-2

--------------------------------------------------------------------------------

 


 

APPENDIX N

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

MAKE-UP ART COSMETICS INC. AND

ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix N to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Make-Up Art
Cosmetics Inc., Make-Up Art Cosmetics (U.S.), Inc., FFJD, Inc., or their
respective predecessors (collectively, the “MAC Companies”) on December 31, 1999
(“MAC Employee”).

 

The provisions of this Appendix N shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a MAC Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Make-Up Art Cosmetics Inc., Make-Up Art Cosmetics (U.S.), Inc., and FFJD, Inc.
shall become Participating Employers under the Plan on January 1, 2000.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY MAC EMPLOYEES

 

No MAC Employee shall be permitted to become a Participant prior to January 1,
2000.  Each MAC Employee who is regularly scheduled to work twenty hours or more
per week as of December 31, 1999, may become a Participant in the Plan on
January 1, 2000, notwithstanding any otherwise applicable provisions of
Section 3 of the Plan.  Each other MAC Employee may become a Participant in the
Plan on the first applicable entry date on or after January 1, 2000, in
accordance with the provisions of Section 3 of the Plan; however, for purposes
of determining eligibility under the Plan, there shall be taken into account all
periods attributable to such person’s employment with the MAC Companies, prior
to December 31, 1999, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by the MAC Companies on or after January 1, 2000, may become a
Participant of the Plan on the first applicable entry date on or after
January 1, 2000, in accordance with the provisions of Section 3 of the Plan.

 

N-1

--------------------------------------------------------------------------------


 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a MAC
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with the MAC Companies that would otherwise have been taken into
account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any MAC Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all periods of such person’s employment with the MAC
Companies that would otherwise have been taken into account for such purpose had
such prior employer otherwise been an Employer throughout such person’s entire
period of employment.

 

N-2

--------------------------------------------------------------------------------


 

APPENDIX O

 

ADDITIONAL EARLY RETIREMENT BENEFIT - III

 

 

SECTION 1.1                                                   ELIGIBILITY FOR
ADDITIONAL BENEFITS

 

(1)                              Any Participant who is a non-exempt Employee in
Manufacturing, Engineering, Distribution and Quality Assurance at the Melville
Complex or the Oakland, New Jersey facility and is either (i) actively employed
by the Employer, or (ii) on an Approved Absence (paid or unpaid) from the
Employer, (each such person being hereinafter referred to as a “Covered
Employee”), may elect to retire on May 1, 2000, as designated by the Employer
and Covered Employee in the “General Release” (such designated date of
retirement hereinafter referred to in this Appendix O as the “Retirement Date”).

 

Such Covered Employee shall be eligible to receive the benefit described in
Section 1.2 of this Appendix O, provided that (i) on or before April 30, 2000,
such Covered Employee shall have attained at least age 55 and completed at least
ten (10) Years of Service or Years of Credited Service under the Plan, (ii) the
document entitled “Special Retirement Opportunity” is signed, witnessed and
dated no earlier than March 10, 2000, in strict accordance with the instructions
contained therein and (iii) such Covered Employee shall have made an election to
retire on such other forms as the Employer may require during the period
commencing at least 45 days after such Covered Employee receives the “General
Release” from the Employer but ending no later than April 24, 2000.  Individuals
who would have been Covered Employees but for the fact that they previously
retired on or after January 1, 2000, and before May 1, 2000, shall also be
eligible for the benefits described in Section 1.2 of this Appendix O, provided
the requirements in clauses (i) and (ii) of this paragraph are satisfied (such
persons are hereinafter referred to as “Retired Covered Employees”).

 

SECTION 1.2                                                   ADDITIONAL
BENEFITS

 

(1)                              Each Covered Employee who elects to retire on
the Retirement Date shall be entitled to his Accrued Benefit which will be
calculated as if such Covered Employee was five (5) years older than his actual
age as of April 30, 2000, and by increasing by five (5) years his Years of
Service and Years of Credited Service as of April 30, 2000, (the difference
between the Covered Employee’s benefit determined under this Appendix O and his
benefit determined without regard to the enhancement provided under this
Appendix O shall hereinafter be referred to as the “Additional Benefit”).

 

(2)                              The reduction contained in Section 5.5 of the
Plan, which applies to the early commencement of a Covered Employee’s Accrued
Benefit determined under the terms of the Prior Plan, shall be applied after
increasing the Covered Employee’s age by five (5) years as provided under
Section 1.2(1) above.

 

(3)                              If the Covered Employee elects to retire
pursuant to the provisions of this Appendix O, such Covered Employee may elect
at any time prior to the date of commencement of his Additional Benefit to
receive such benefit, calculated in accordance with the provisions of the Plan
and this Appendix O, in any of the forms of payment applicable to the Covered
Employee in

 

O-1

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 9 of the Plan.  Notwithstanding the
foregoing, in the case of a Covered Employee whose Additional Benefit is
computed by reference to Section 5.6 of the Plan, such Covered Employee may
elect to receive such Additional Benefit in the form of a lump sum distribution
or any other form of payment allowed under Section 9 of the Plan.

 

(4)                              If a Covered Employee elects to retire and
receive the Additional Benefit provided under this Appendix O to the Plan, such
Covered Employee’s retirement benefits shall be payable commencing on the first
day of the first month coincident with or next following the date on which the
Covered Employee retires.

 

(5)                              All Retired Covered Employees shall have the
amount of their retirement benefits computed under this Appendix O (taking into
account the provisions of paragraphs (1) and (2) of this Section 1.2) as of
May 1, 2000, and such amount shall be paid in accordance with the form of
benefit previously elected under Section 9 of the Plan.  No changes to the form
of benefit previously elected shall be permitted except to the extent necessary
to permit a Retired Covered Employee whose Additional Benefit is calculated by
reference to Section 5.6 of the Plan to elect a lump sum distribution under
paragraph (3) of this Section 1.2.  In no event shall Additional Benefits be
paid to Participants who retired prior to January 1, 2000.

 

SECTION 1.3                                                   DEFINED TERMS

 

Except to the extent set forth above, the provisions of this Appendix O are
subject to the terms and conditions of the Plan and capitalized terms not
otherwise defined in this Appendix O shall have the same meaning as used in the
Plan.

 

O-2

--------------------------------------------------------------------------------


 

APPENDIX P

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

STILA COSMETICS, INC. AND

ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix P to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Stila
Cosmetics, Inc. or its predecessor on December 31, 2000 (“Stila Employee”).

 

The provisions of this Appendix P shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Stila Employee, as the context shall require.

 

For purposes of Section 1.6 hereof, the term “Stila Employee” shall also include
any other individual who became actively employed by Stila Cosmetics, Inc. on or
after January 1, 2001, became a Participant in the Plan in accordance with the
provisions of Section 3 of this Plan, and continued to be a Participant as of
April 10, 2006.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Stila Cosmetics, Inc., shall become a Participating Employer under the Plan on
January 1, 2001.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY STILA EMPLOYEES

 

No Stila Employee shall be permitted to become a Participant prior to January 1,
2001.  Each Stila Employee who is regularly scheduled to work twenty hours or
more per week as of December 31, 2000, may become a Participant in the Plan on
January 1, 2001, notwithstanding any otherwise applicable provisions of
Section 3 of the Plan.  Each other Stila Employee may become a Participant in
the Plan on the first applicable entry date on or after January 1, 2001, in
accordance with the provisions of Section 3 of the Plan; however, for purposes
of determining eligibility under the Plan, there shall be taken into account all
periods attributable to such person’s employment with the Stila, prior to
December 31, 2000, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by Stila Cosmetics, Inc. on or after January 1, 2001, may become a

 

P-1

--------------------------------------------------------------------------------


 

Participant of the Plan on the first applicable entry date on or after
January 1, 2001, in accordance with the provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Stila
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Stila that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Stila Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Stila
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

SECTION 1.6                                                   SALE OF STILA
ASSETS AND OPERATIONS

 

On April 10, 2006, the Employer sold certain assets and operations of Stila
Cosmetics, Inc. to Stila Corp., an unrelated purchaser.  In connection with such
sale, each Stila Employee who was actively employed by Stila Cosmetics, Inc. as
of April 10, 2006 shall be fully vested in his or her Accrued Benefit under the
Plan.

 

P-2

--------------------------------------------------------------------------------


 

APPENDIX Q

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

AVEDA CORPORATION  AND

ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix Q to the Estee Lauder Inc. Retirement Growth
Account Plan shall apply with respect to each person employed by Aveda
Corporation, Aveda Services Inc., Aveda Environmental Lifestyle Stores Inc. and
Aveda Institute Inc. or their respective predecessors (collectively, the “Aveda
Companies”) on December 31, 2001 (“Aveda Employee”).

 

The provisions of this Appendix Q shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to an Aveda Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Aveda Corporation, Aveda Services Inc., Aveda Environmental Lifestyle Stores
Inc. and Aveda Institute Inc., shall become Participating Employers under the
Plan on January 1, 2002.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY AVEDA EMPLOYEES

 

No Aveda Employee shall be permitted to become a Participant prior to January 1,
2002.  Each Aveda Employee may become a Participant in the Plan on the first
applicable entry date on or after January 1, 2002, in accordance with the
provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with the Aveda Companies, prior to
December 31, 2001, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by the Aveda Companies on or after January 1, 2002, may become a
Participant of the Plan on the first applicable entry date on or after
January 1, 2002, in accordance with the provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of an Aveda
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with the Aveda Companies

 

Q-1

--------------------------------------------------------------------------------


 

that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Aveda Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with the
Aveda Companies that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

Q-2

--------------------------------------------------------------------------------


 

APPENDIX R

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

SASSABY COSMETICS INC. AND

ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix R shall apply with respect to each person
employed by Sassaby Cosmetics Inc. or its predecessors (“Sassaby”) on June 30,
2002 (“Sassaby Employee”).

 

The provisions of this Appendix R shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Sassaby Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Sassaby Cosmetics Inc., shall become a Participating Employer under the Plan on
July 1, 2002.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY SASSABY EMPLOYEES

 

No Sassaby Employee shall be permitted to become a Participant prior to July 1,
2002.  Each Sassaby Employee may become a Participant in the Plan on the first
applicable entry date on or after July 1, 2002, in accordance with the
provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with Sassaby, prior to December 31,
2001, that would otherwise have been taken into account for such purpose had
such prior employer otherwise been an Employer throughout such person’s entire
period of employment.  Any other individual who becomes actively employed by
Sassaby on or after July 1, 2002, may become a Participant of the Plan on the
first applicable entry date on or after July 1, 2002, in accordance with the
provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Sassaby
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Sassaby that would

 

R-1

--------------------------------------------------------------------------------


 

otherwise have been taken into account for such purpose had such prior employer
otherwise been an Employer throughout such person’s entire period of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Sassaby Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Sassaby
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

R-2

--------------------------------------------------------------------------------


 

APPENDIX S

 

 

SPECIAL PROVISIONS GOVERNING

TRANSFERRED EMPLOYEES OF RODAN & FIELDS LLC

 

 

SECTION 1.1                                                         SCOPE

 

The provisions of this Appendix S shall apply with respect to each person
(i) who was an employee of Rodan & Fields LLC on or after July 17, 2003, and
(ii) whose employment is subsequently transferred from such company to an
Employer (each a “Transferred Employee”).

 

The provisions of the Appendix S shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Transferred Employee, as the context shall require.

 

For purposes of Section 1.5 hereof, the term “Transferred Employee” shall also
include any other individual who became actively and primarily employed in
connection with the Rodan & Fields business on or after July 17, 2003, became a
Participant in the Plan in accordance with the provisions of Section 3 of this
Plan, and continued to be a Participant as of August 8, 2007.

 

SECTION 1.2                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY TRANSFERRED EMPLOYEES

 

The first date on which any Transferred Employee may become a Participant shall
be governed by the otherwise applicable provisions of Section 3 of the Plan.  In
applying the terms of such participation eligibility provision, there shall be
taken into account all of such Transferred Employee’s period of employment with
Rodan & Fields LLC, the prior employer (including any corporate predecessor
thereof), but only to the extent that any such period of employment would have
been taken into account had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.3                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a
Transferred Employee who becomes a Participant pursuant to the provisions of
Section 5 of the Plan, there shall be taken into account all periods of such
person’s employment with his prior employer, Rodan & Fields LLC (including any
corporate predecessor thereof) which would otherwise have been taken into
account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire such period of employment.

 

S-1

--------------------------------------------------------------------------------


 

SECTION 1.4                                                   VESTING

 

In determining the extent to which any Transferred Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with his
prior employer, Rodan & Fields LLC (including any corporate predecessor thereof)
which would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

SECTION 1.5                                                   SALE OF RODAN &
FIELDS

 

The Retirement Accounts of Transferred Employees who were actively performing
services primarily for Rodan & Fields as of August 8, 2007, and who remained
employed by the purchaser of the Rodan & Fields business through December 31,
2007, shall be fully vested as of December 31, 2007.

 

S-2

--------------------------------------------------------------------------------


 

APPENDIX T

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

DARPHIN LLC AND

ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix T shall apply with respect to each person
employed by Darphin LLC or its predecessors (“Darphin”) on December 31, 2004
(“Darphin Employee”).

 

The provisions of this Appendix T shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Darphin Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Darphin LLC shall become a Participating Employer under the Plan on January 1,
2005.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY DARPHIN EMPLOYEES

 

No Darphin Employee shall be permitted to become a Participant prior to
January 1, 2005.  Each Darphin Employee may become a Participant in the Plan on
the first applicable entry date on or after January 1, 2005, in accordance with
the provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with Darphin, prior to January 1, 2005,
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.  Any other individual who becomes actively employed by Darphin on
or after January 1, 2005, may become a Participant of the Plan on the first
applicable entry date on or after January 1, 2005, in accordance with the
provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Darphin
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Darphin or any affiliate of Darphin (e.g., Laboratories Darphin
SAS in France) that would otherwise have been taken

 

T-1

--------------------------------------------------------------------------------


 

into account for such purpose had such prior employer otherwise been an Employer
throughout such person’s entire period of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Darphin Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with Darphin
that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

T-2

--------------------------------------------------------------------------------


 

APPENDIX U

 

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF

APPLIED GENETICS INC. DERMATICS

AND ITS AFFILIATES AND PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix U shall apply with respect to each person
employed by Applied Genetics Inc. Dermatics or its predecessors (“AGI”) on
September 17, 2008 and whose employment is subsequently transferred from AGI to
an Employer on or before April 1, 2009 (each an “AGI Employee”).

 

The provisions of this Appendix U shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan. Each reference to
the Plan shall be to the Plan as in effect at the time such provision is applied
to an AGI Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY AGI EMPLOYEES

 

No AGI Employee shall be permitted to become a Participant prior to the first
date after September 17, 2008 that such AGI Employee became an Employee of an
Employer. The first date on which any AGI Employee may become a Participant
shall be governed by the otherwise applicable provisions of Section 3 of the
Plan. In applying the terms of such participation eligibility provision, there
shall be taken into account all of such AGI Employee’s period of employment with
AGI, the prior employer (including any corporate predecessor thereof), but only
to the extent that any such period of employment would have been taken into
account had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

SECTION 1.3                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of an AGI
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall not be taken into account any periods of such person’s
employment with AGI or any corporate predecessor thereof.

 

SECTION 1.4                                                   VESTING

 

In determining the extent to which any AGI Employee is vested in his Retirement
Account pursuant to the provisions of Section 8 of the Plan, there shall be
taken into account all

 

U-1

--------------------------------------------------------------------------------


 

periods of such person’s employment with AGI which would otherwise have been
taken into account for such purpose had such prior employer otherwise been an
Employer throughout such person’s entire period of employment.

 

U-2

--------------------------------------------------------------------------------


 

APPENDIX V

 

RETIREE MEDICAL ACCOUNT

 

 

SECTION 1.1                                                   ESTABLISHMENT OF
SEPARATE ACCOUNT

 

Effective as of June 28, 2010, the Trustee shall establish a separate account
under the Trust Fund (the “Retiree Medical Account”) which shall be used to
account for the payment of Retiree Medical Benefits in accordance with this
Appendix V, and to account for all Employer contributions made to the Trust Fund
to fund such benefits.  The Trustee may, for investment purposes, commingle the
assets allocated to the Retiree Medical Account with the other assets of the
Trust Fund, provided that the Trustee allocates in a reasonable manner the
investment income of the Trust Fund among the Retiree Medical Account and the
other accounts under the Trust Fund.  The Retiree Medical Account is intended to
satisfy the requirements of Section 401(h) of the Code.

 

SECTION 1.2                                                   DEFINITIONS

 

For purposes of this Appendix V:

 

“Medical Plan” means either The Estee Lauder Companies Medical Plan or The Estee
Lauder Companies Retiree Medical Plan, whichever is applicable to the
Participant.

 

“Medical Retiree” means a Participant who

 

(i)                                  on and after his or her Retirement Date is
eligible to receive both payment of a retirement benefit under this Plan and
coverage under the Medical Plan for himself or herself, his or her spouse and/or
dependents; and

 

(ii)                              is not, and has not been for any Plan Year
beginning on or after January 1, 2010, a “key employee” within the meaning of
Section 416(i) of the Code.

 

“Retiree Medical Account” means the separate account established under the Trust
Fund pursuant to this Appendix V.

 

“Retiree Medical Benefits” means the sickness, accident, hospitalization and
medical benefits payable to or on behalf of a Medical Retiree, his or her spouse
and/or dependents on and after his Retirement Date pursuant to the Medical Plan.

 

“Retirement Date” means the date of the Participant’s retirement in accordance
with Section 4 of the Plan.

 

V-1

--------------------------------------------------------------------------------


 

All other capitalized terms not defined herein shall have the meanings assigned
to such terms in Section 2 of the Plan.

 

SECTION 1.3                                                   PAYMENT OF RETIREE
MEDICAL BENEFITS

 

Beginning as of January 1, 2017 and continuing until all of the assets allocated
to the Retiree Medical Account have been paid (the “Payment Period”), the
Trustee, as directed periodically by the Committee or its delegate, shall pay
all Retiree Medical Benefits for all Medical Retirees and their spouses and/or
dependents from assets allocated to the Retiree Medical Account.  Such benefits
shall be paid in a nondiscriminatory manner with respect to all Medical
Retirees.  The amount of Retiree Medical Benefits payable pursuant to this
Appendix V shall be determined by the Committee or its delegate from time to
time in a uniform nondiscriminatory manner but shall not exceed the benefits
payable to Medical Retirees, their spouses and/or dependents pursuant to the
Medical Plan.

 

The Committee or its delegate may direct that assets allocated to the Retiree
Medical Account be used to reimburse the Employer for Retiree Medical Benefits
paid by the Employer during the Payment Period, provided that the Employer’s
payment of such benefits and such reimbursement meet the requirements of U.S.
Department of Labor Prohibited Transaction Exemption 80-26, as such exemption
may be amended from time to time.  The Committee may adopt such procedures as it
deems necessary to effectuate compliance with such exemption.

 

All claims for medical benefits by a Medical Retiree, his or her spouse and/or
dependents shall be submitted and determined solely in accordance with the terms
of the Medical Plan.  Nothing in this Appendix V shall be construed to limit the
authority of the plan administrator of the Medical Plan to determine the
validity of claims under, and to otherwise administer, the Medical Plan.

 

SECTION 1.4                                                   EMPLOYER
CONTRIBUTIONS

 

The Employer shall designate, at the time it makes contributions to the Trust
Fund, the amount of such contributions (if any) that are to be allocated to the
Retiree Medical Account.  The aggregate amount of Employer contributions
allocated to the Retiree Medical Account after June 28, 2010 shall not exceed
25% of the aggregate Employer contributions made to the Trust Fund after such
date (excluding Employer contributions made to fund past service credits).  All
Employer contributions allocated to the Retiree Medical Account shall be
conditioned on their deductibility, and if such contributions are determined to
be nondeductible they shall be returned to the Employer.

 

SECTION 1.5                                                   IMPOSSIBILITY OF
DIVERSION

 

No assets allocated to the Retiree Medical Account (including investment income
allocated to such Account) shall be used for, or diverted to, any purpose other
than the payment of Retiree Medical Benefits prior to the satisfaction of all
liabilities payable pursuant to this Appendix V.

 

V-2

--------------------------------------------------------------------------------


 

SECTION 1.6                                                   FORFEITURES

 

If any rights of a Medical Retiree, his or her spouse and/or dependents to have
Retiree Medical Benefits paid from the Trust Fund shall be forfeited, all
amounts forfeited shall be applied as soon as possible to reduce the Employer
contributions that otherwise would be allocated to the Retiree Medical Account.

 

SECTION 1.7                                                   AMENDMENT AND
TERMINATION

 

The Employer reserves the right to amend the Medical Plan as it relates to
Retiree Medical Benefits and no provision hereof shall preclude the Employer
from making such amendment.  If the Medical Plan is amended to change or
eliminate the benefits payable to Medical Retirees, their spouses and/or
dependents, including amendments reducing or eliminating such benefits as a
result of legislation that requires governmental provision of post-retirement
health care benefits or that requires an alternative procedure that largely
provides for the provision of such benefits, the liabilities for Retiree Medical
Benefits payable under this Appendix V shall be appropriately adjusted.  Upon
satisfaction of all liabilities for Retiree Medical Benefits, all amounts
remaining in the Trust Fund that are allocated to the Retiree Medical Account
shall be returned to the Employer.

 

V-3

--------------------------------------------------------------------------------


 

APPENDIX W

 

PROVISIONS GOVERNING

CERTAIN EMPLOYEES OF BUMBLE AND BUMBLE, LLC,

BUMBLE AND BUMBLE PRODUCTS, LLC

AND THEIR PREDECESSORS

 

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix W to The Estee Lauder Companies Retirement
Growth Account Plan shall apply with respect to each person employed by Bumble
and Bumble, LLC or Bumble and Bumble Products, LLC (collectively, the “Bumble
Companies”) on December 31, 2011 (“Bumble Employee”).

 

The provisions of this Appendix W shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Bumble Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

Bumble and Bumble, LLC and Bumble and Bumble Products, LLC shall become
Participating Employers under the Plan on January 1, 2012.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY BUMBLE EMPLOYEES

 

No Bumble Employee shall be permitted to become a Participant prior to
January 1, 2012.  Each Bumble Employee may become a Participant in the Plan on
the first applicable entry date on or after January 1, 2012, in accordance with
the provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with the Bumble Companies prior to
December 31, 2011, that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.  Any other individual who becomes actively
employed by the Bumble Companies on or after January 1, 2012, may become a
Participant of the Plan on the first applicable entry date on or after
January 1, 2012, in accordance with the provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Bumble
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with the Bumble Companies

 

W-1

--------------------------------------------------------------------------------


 

that would otherwise have been taken into account for such purpose had such
prior employer otherwise been an Employer throughout such person’s entire period
of employment.

 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Bumble Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with the
Bumble Companies that would otherwise have been taken into account for such
purpose had such prior employer otherwise been an Employer throughout such
person’s entire period of employment.

 

W-2

--------------------------------------------------------------------------------


 

APPENDIX X

 

PROVISIONS GOVERNING
CERTAIN EMPLOYEES OF DJF ENTERPRISES, INC.
AND ITS PREDECESSORS

 

 

SECTION 1.1                                                   SCOPE

 

The provisions of this Appendix X to The Estee Lauder Companies Retirement
Growth Account Plan shall apply with respect to each person actively employed by
DJF Enterprises, Inc., doing business as Smashbox Cosmetics, on December 31,
2012 (“Smashbox Employee”).

 

The provisions of this Appendix X shall apply notwithstanding any contrary
provisions of the Plan, of which this Appendix is a part.

 

Except to the extent expressly provided to the contrary herein, all defined
terms shall have the same meanings as provided under the Plan.  Each reference
to the Plan shall be to the Plan as in effect at the time such provision is
applied to a Smashbox Employee, as the context shall require.

 

SECTION 1.2                                                   COMMENCEMENT OF
STATUS AS PARTICIPATING EMPLOYER

 

DJF Enterprises, Inc., doing business as Smashbox Cosmetics (“Smashbox”), shall
become a Participating Employer under the Plan on January 1, 2013.

 

SECTION 1.3                                                   COMMENCEMENT OF
PLAN PARTICIPATION BY SMASHBOX EMPLOYEES

 

No Smashbox Employee shall be permitted to become a Participant prior to
January 1, 2013.  Each Smashbox Employee may become a Participant in the Plan on
the first applicable entry date on or after January 1, 2013, in accordance with
the provisions of Section 3 of the Plan; however, for purposes of determining
eligibility under the Plan, there shall be taken into account all periods
attributable to such person’s employment with Smashbox prior to December 31,
2012, that would otherwise have been taken into account for such purpose had
Smashbox otherwise been an Employer throughout such person’s entire period of
employment.  Any other individual who becomes actively employed by Smashbox on
or after January 1, 2013, may become a Participant of the Plan on the first
applicable entry date on or after January 1, 2013, in accordance with the
provisions of Section 3 of the Plan.

 

SECTION 1.4                                                   CREDITS TO
RETIREMENT ACCOUNTS

 

In determining the amount to be credited to the Retirement Account of a Smashbox
Employee who becomes a Participant pursuant to the provisions of Section 5 of
the Plan, there shall be taken into account all periods of such person’s
employment with Smashbox that would otherwise have been taken into account for
such purpose had Smashbox otherwise been an Employer throughout such person’s
entire period of employment.

 

X-1

--------------------------------------------------------------------------------


 

SECTION 1.5                                                   VESTING

 

In determining the extent to which any Smashbox Employee is vested in his
Retirement Account pursuant to the provisions of Section 8 of the Plan, there
shall be taken into account all periods of such person’s employment with
Smashbox that would otherwise have been taken into account for such purpose had
Smashbox otherwise been an Employer throughout such person’s entire period of
employment.

 

X-2

--------------------------------------------------------------------------------

 